






Exhibit 10.1


Execution Version










[jpmorgan.jpg]




364-Day Term Loan Agreement


Dated as of April 10, 2014


Among


Weatherford International LTD.,
a Bermuda Exempted Company,
as Borrower,


Weatherford International LTD.,
a Swiss Joint Stock Corporation,


The Lenders Party Hereto


and


JPMorgan Chase Bank, N.A.,
as Administrative Agent
    
 
 
 
 
 

    


J.P. Morgan Securities LLC
and
Deutsche Bank Securities Inc.,
as Joint Bookrunners and Joint Lead Arrangers


Deutsche Bank Securities Inc.,
as Syndication Agent





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
 
 
SECTION
1.01
Definitions
1


SECTION
1.02
Types of Borrowings
20


SECTION
1.03
Accounting Terms; Changes in GAAP
20


SECTION
1.04
Definitions
21


 
 
 
 
ARTICLE II
COMMITMENTS; LOANS
SECTION
2.01
Loans
22


SECTION
2.02
Requests for Initial Borrowing of Loans
23


SECTION
2.03
[RESERVED]
23


SECTION
2.04
Funding of Borrowings
23


SECTION
2.05
Interest Elections
24


SECTION
2.06
Termination of Commitments
25


SECTION
2.07
Repayment of Loans; Evidence of Debt
25


SECTION
2.08
Prepayment of Loans
26


SECTION
2.09
Fees
27


SECTION
2.10
Interest
27


SECTION
2.11
Alternate Rate of Interest
28


SECTION
2.12
Increased Costs
28


SECTION
2.13
Break Funding Payments
29


SECTION
2.14
[RESERVED]
30


SECTION
2.15
[RESERVED]
30


SECTION
2.16
[RESERVED]
30


SECTION
2.17
Defaulting Lenders
30


 
 
 
 
ARTICLE III
[RESERVED]
 
 
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES
 
 
 
 
SECTION
4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
31


SECTION
4.02
Taxes/Additional Payments
32


SECTION
4.03
Mitigation Obligations; Replacement of Lenders
35


 
 
 
 
ARTICLE V
CONDITIONS PRECEDENT
SECTION
5.01
Conditions Precedent to the Effective Date
36


 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------








ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION
6.01
Mitigation Obligations; Replacement of Lenders
38


SECTION
6.02
Mitigation Obligations; Replacement of Lenders
38


SECTION
6.03
Mitigation Obligations; Replacement of Lenders
39


SECTION
6.04
No Breach or Violation of Law or Agreements
39


SECTION
6.05
Litigation
39


SECTION
6.06
Information; No Material Adverse Change
39


SECTION
6.07
Investment Company Act; Margin Regulations
40


SECTION
6.08
ERISA
40


SECTION
6.09
Tax Returns and Payments
40


SECTION
6.10
Requirements of Law
40


SECTION
6.11
No Default
41


SECTION
6.12
Anti-Corruption Laws and Sanctions
41


 
 
 
 
ARTICLE VII
AFFIRMATIVE COVENANTS
SECTION
7.01
Information Covenants
41


SECTION
7.02
Books, Records and Inspections
43


SECTION
7.03
Insurance
43


SECTION
7.04
Payment of Taxes and other Claims
44


SECTION
7.05
Existence
44


SECTION
7.06
ERISA Compliance
44


SECTION
7.07
Compliance with Anti-Corruption Laws
44


 
 
 
 
ARTICLE VIII
NEGATIVE COVENANTS
SECTION
8.01
Material Change in Business
44


SECTION
8.02
Consolidation, Merger, or Sale of Assets, Etc.
45


SECTION
8.03
Liens
47


SECTION
8.04
Indebtedness
47


SECTION
8.05
Ownership of WILLC
47


SECTION
8.06
Financial Covenant
47


SECTION
8.07
Limitation on Transactions with Affiliates
47


SECTION
8.08
Restrictions on Dividends by Material Subsidiaries
48


SECTION
8.09
Use of Proceeds
48


 
 
 
 
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
SECTION
9.01
Events of Default and Remedies
49


SECTION
9.02
Right of Setoff
52


SECTION
9.03
Other Remedies
53


SECTION
9.04
Application of Moneys During Continuation of Event of Default
53


 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------






ARTICLE X
ADMINISTRATIVE AGENT
 
 
 
 
ARTICLE XI
MISCELLANEOUS
 
 
 
 
SECTION
11.01
Waiver; Amendments; Joinder; Release of Guarantors
56


SECTION
11.02
Notices
57


SECTION
11.03
Expenses, Etc.
59


SECTION
11.04
Indemnity
60


SECTION
11.05
Successors and Assigns
61


SECTION
11.06
Confidentiality
65


SECTION
11.07
Survival
65


SECTION
11.08
Governing Law
66


SECTION
11.09
Independence of Covenants
66


SECTION
11.10
Counterparts; Integration; Effectiveness
66


SECTION
11.11
Severability
66


SECTION
11.12
Conflicts Between This Agreement and the Other Loan Documents
67


SECTION
11.13
Headings
67


SECTION
11.14
Limitation of Interest
67


SECTION
11.15
Submission to Jurisdiction; Consent to Service of Process
67


SECTION
11.16
Waiver of Jury Trial
68


SECTION
11.17
Judgment Currency
69


SECTION
11.18
USA PATRIOT Act
69


SECTION
11.19
Payments Set Aside
69


SECTION
11.20
No Fiduciary Duty
70








--------------------------------------------------------------------------------






EXHIBITS
 
 
 
 
 
EXHIBIT A
 
Form of Assignment and Assumption
EXHIBIT B
 
Form of Borrowing Request
EXHIBIT C
 
Form of Interest Election Request
EXHIBIT D
 
Form of Note
EXHIBIT E
 
Form of Compliance Certificate






--------------------------------------------------------------------------------






364-DAY TERM LOAN AGREEMENT
THIS 364-DAY TERM LOAN AGREEMENT, dated as of April 10, 2014, is among
WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company (the “Borrower”),
WEATHERFORD INTERNATIONAL LTD., a Swiss joint stock corporation
(“WIL-Switzerland”), the Lenders from time to time party hereto, initially
consisting of those listed on Schedule 2.01, and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders.
In consideration of the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
SECTION 1.01.    Definitions. As used in this Agreement the following terms
shall have the following meanings:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders and any successor in such capacity pursuant to Article X.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under direct or indirect common
control with, such Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling” and
“controlled”), when used with respect to any Person, means the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.
“Agent Parties” has the meaning specified in Section 11.02(e)(ii).
“Agreement” means this 364-Day Term Loan Agreement, as it may from time to time
be amended, modified, restated or supplemented.
“Aggregate Commitments” means $400,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½

1



--------------------------------------------------------------------------------






of 1.000% and (c) the LIBO Rate for a one-month Interest Period on such day plus
1.000%; provided that, for purposes of this definition, the LIBO Rate for any
day shall be based on the rate appearing on Page LIBOR01 of the Reuters screen
(or on any successor or substitute page of such service) at approximately 11:00
a.m. London time, on such day (or if such day is not a Business Day, the
immediately preceding Business Day). If the Administrative Agent shall have
determined (which determination shall be presumed correct absent manifest error)
that it is in good faith unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to WIL-Switzerland or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, with respect to any Eurodollar Loan or
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the captions “LIBOR Margin” or “ABR Margin”, as the case may be, based
upon the ratings by S&P and Moody’s, respectively, applicable on such date to
the Index Debt:
Index Debt Ratings
(S&P/Moody’s):
LIBOR|
Margin
ABR
Margin
Performance Level I 
A/A2 or above
0.875%
0.000%
Performance Level II 
A-/A3
1.000%
0.000%
Performance Level III 
BBB+/Baa1
1.125%
0.125%
Performance Level IV 
BBB/Baa2
1.250%
0.250%
Performance Level V 
BBB-/Baa3
1.750%
0.750%
Performance Level VI 
Below BBB-/Baa3
2.250%
1.250%



For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the next succeeding paragraph of this definition), then such
rating agency shall be deemed to have established a rating in the same
Performance Level as the rating agency that has in effect a rating for the Index
Debt; (ii) if

2



--------------------------------------------------------------------------------






the ratings established or deemed to have been established by S&P and Moody’s
for the Index Debt shall fall within different Performance Levels, the
Applicable Margin shall be based on the higher of the two ratings unless one of
the two ratings is two or more Performance Levels lower than the other, in which
case the Applicable Margin shall be determined by reference to the Performance
Level one rating lower than the higher of the two ratings; (iii) if either S&P
or Moody’s shall have issued at any one time more than one rating of the Index
Debt, the lowest such rating issued by such rating agency shall apply; and (iv)
if the ratings established or deemed to have been established by S&P and Moody’s
for the Index Debt shall be changed (other than as a result of a change in the
rating system of S&P or Moody’s), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when or whether notice of such change shall have been furnished by the Borrower
to the Administrative Agent and the Lenders. Each change in the Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change.
If the rating system of S&P or Moody’s shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the applicable LIBOR Margin and ABR Margin shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
If the Borrower shall at any time fail to have in effect a rating for the Index
Debt, the Borrower shall seek and obtain, within thirty (30) days after such
rating first ceases to be in effect, a corporate credit rating or a bank loan
rating from S&P and/or Moody’s (or, if neither S&P nor Moody’s issues such types
of ratings or ratings comparable thereto, from another nationally recognized
rating agency approved by each of the Borrower and the Administrative Agent in
its reasonable discretion), and from and after the date on which such corporate
credit rating or bank loan rating is obtained until such time (if any) that a
rating for the Index Debt becomes effective again, the Applicable Margin shall
be based on such corporate credit or bank loan rating or ratings in the same
manner as provided herein with respect to the ratings for the Index Debt (with
Performance Level VI being the Applicable Margin in effect from the time the
ratings for the Index Debt cease to be in effect until the earlier of (x) the
date on which any such corporate credit rating or bank loan rating is obtained
and (y) the date on which a rating for the Index Debt becomes effective again).
“Applicable Percentage” means, with respect to any Lender, (a) at any time prior
to the funding of the Loans, the percentage (carried out to the twelfth decimal
place) of the Aggregate Commitments represented by such Lender’s Commitment and
(b) thereafter, the percentage (carried out to the twelfth decimal place) of the
aggregate principal amount of the Loans represented by the principal amount of
such Lender’s Loans at such time. The initial Applicable Percentage of each
Lender is set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Approved Fund” has the meaning specified in Section 11.05.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.05) and

3



--------------------------------------------------------------------------------






accepted by the Administrative Agent, in the form of Exhibit A.
“Assurance” means, as to any Person, any guaranty or other contingent liability
of such Person (other than any endorsement for collection or deposit in the
ordinary course of business) or obligations as an account party in respect of
letters of credit, direct or indirect, with respect to any obligation of another
Person, through an agreement or otherwise, including (a) any other endorsement
or discount with recourse or undertaking substantially equivalent to or having
economic effect similar to a guarantee in respect of any such obligation and (b)
any agreement (i) to purchase, or to advance or supply funds for the payment or
purchase of, any such obligation, (ii) to purchase securities or to purchase,
sell or lease property (whether as lessee or lessor), products, materials or
supplies, or transportation or services, in respect of enabling such other
Person to pay any such obligation or to assure the owner thereof against loss
regardless of the delivery or non-delivery of the securities, property,
products, materials or supplies, or transportation or services or (iii) to make
any loan, advance or capital contribution to or other investment in, or to
otherwise provide funds to or for, such other Person in respect of enabling such
Person to satisfy any obligation (including any liability for a dividend, stock
liquidation payment or expense) or to assure a minimum equity, working capital
or other balance sheet condition in respect of any such obligation. The amount
of any Assurance shall be an amount equal to the lesser of the stated or
determinable amount of the primary obligation in respect of which such Assurance
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent or any Obligor Party, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
so long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Board of Directors” means, with respect to any Person, the board of directors
(or other governing body) of such Person (or of its (managing) general partner
or managing member, as the case may be), or any committee thereof duly
authorized to act on behalf of such board of directors (or other governing
body).
“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date

4



--------------------------------------------------------------------------------






and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.
“Borrowing Request” means a request by the Borrower for the Initial Borrowing in
accordance with Section 2.02, which shall be substantially in the form of
Exhibit B and shall be signed by the Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan or
the determination of the LIBO Rate for purposes of determining the Alternate
Base Rate, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in Dollar deposits in the London interbank market.
“Capital Lease” means, as to any Person, any lease in respect of which the
rental obligation of such Person constitutes a Capitalized Lease Obligation.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.
“Capitalized Lease Obligation” means, with respect to any Person, the obligation
of such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property that is required to be
classified and accounted for as a capital lease obligation on a balance sheet of
such Person under GAAP and, for purposes of this Agreement, the amount of such
obligation at any date shall be the capitalized amount thereof at such date,
determined in accordance with GAAP.
“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty, in each case, by any Governmental Authority after the date
of this Agreement, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application thereof, in
each case, by any Governmental Authority after the date of this Agreement or (c)
compliance by any Lender (or, for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, rule, guideline or directive (whether or not having the force of law),
in each case, of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
(enacted July 21, 2010) and all requests, rules, guidelines or directives issued
thereunder, or issued in connection therewith, in each case by a Governmental
Authority and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, implemented, promulgated or issued.
“Change of Control” means an event or series of events by which: (a) in the case
of WIL-Switzerland, (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the Effective Date) or related persons
constituting a “group” (as such term is used in Rule 13d-5 under the Exchange
Act in effect on the Effective Date) is or becomes the “beneficial

5



--------------------------------------------------------------------------------






owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, as in effect
on the Effective Date), directly or indirectly, of 50% or more of the total
voting power of the Voting Stock of the Weatherford Parent Company, except as a
result of a Redomestication; (ii) the shareholders of the Weatherford Parent
Company approve any plan of liquidation, winding up or dissolution of the
Weatherford Parent Company, except in connection with a Redomestication of the
Weatherford Parent Company; (iii) the Weatherford Parent Company conveys,
transfers or leases all or substantially all of its assets to any Person, except
in connection with a Redomestication of the Weatherford Parent Company; or (iv)
during any period of twelve consecutive months, individuals who, at the
beginning of such period, constituted the Board of Directors of the Weatherford
Parent Company (together with any new directors whose appointment or election by
such Board of Directors or whose nomination for election by the shareholders of
the Weatherford Parent Company, as applicable, was approved by a vote of not
less than a majority of the directors then still in office who were either
directors at the beginning of such period or whose appointment, election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Weatherford Parent
Company then in office, but excluding from the foregoing clause any change in
the composition or membership of the Board of Directors of the Weatherford
Parent Company resulting solely from the addition thereto or removal therefrom
of directors to the extent necessary for the Weatherford Parent Company to
comply with the United States Sarbanes Oxley Act of 2002 or the rules and
regulations of any stock exchange on which the Weatherford Parent Company’s
securities are listed, pursuant to the recommendation of the Weatherford Parent
Company’s legal counsel; or (b) in the case of any other Obligor, except in a
transaction permitted by Section 8.02, the Weatherford Parent Company ceases to
own, after giving effect to such event or series of events, directly or
indirectly, 100% of the issued and outstanding Capital Stock of each class of
such Obligor.
“Change of Control Event” means (a) the execution of any definitive agreement
which, when fully performed by the parties thereto, would result in a Change of
Control; or (b) the commencement of a tender offer pursuant to Section 14(d) of
the Exchange Act that would result in a Change of Control if completed.
“Charges” has the meaning specified in Section 11.14.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan to the Borrower on the Effective Date in the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Commitment”.

6



--------------------------------------------------------------------------------






“Communications” has the meaning specified in Section 11.02(e)(ii).
“Compliance Certificate” means a certificate of a Responsible Officer of
WIL-Switzerland in the form of Exhibit E.
“Consolidated Indebtedness” means, for any Person, at the date of any
determination thereof, Indebtedness of such Person and its Consolidated
Subsidiaries (other than Interest Rate Risk Indebtedness, Derivatives
Obligations, and contingent obligations in respect of letters of credit),
determined on a consolidated basis in accordance with GAAP.
“Consolidated Subsidiary” of any Person means any Subsidiary of such Person
whose financial condition and results of operations are required in accordance
with GAAP to be shown on a consolidated basis with the financial condition and
results of operations of such Person. Unless the context otherwise clearly
requires, references in this Agreement to a “Consolidated Subsidiary” or the
“Consolidated Subsidiaries” refer to a Consolidated Subsidiary or the
Consolidated Subsidiaries of WIL-Switzerland.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means the occurrence of any event which with the giving of notice or
the passage of time or both would become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded, to fund any portion of its Loans unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, or (b) has become, or whose Parent has become,
the subject of a Bankruptcy Event.
“Derivatives Obligations” means, as to any Person, all obligations of such
Person in respect of any swap transaction, forward rate transaction, commodity
swap, commodity option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions, entered into in
the ordinary course of business of such Person for the purpose of hedging and
not for speculative purposes.
“Dollars”, “dollars” and “$” means the lawful currency of the United States of
America.
“Electronic System” means any electronic system, including e-mail, e-fax, Debt
Domain, Intralinks®, Syndtrak, ClearPar® and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.
“Effective Date” means April 10, 2014.

7



--------------------------------------------------------------------------------






“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the U.S. Department of Labor thereunder.
“ERISA Affiliate” means (a) each member of a controlled group of corporations
and each trade or business (whether or not incorporated) under common control
which, together with WIL-Switzerland, would be treated as a single employer at
any time within the preceding six years under Section 414 of the Code and (b)
any Subsidiary of any of the Obligors.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning specified in Section 9.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or Guarantor under any Loan Document, (a) any taxes imposed on
(or measured by reference to, in whole or in part) its income, profits, capital
or net worth (but excluding withholding Taxes for purposes of this subsection
(a) only) by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized or resident or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower, the Administrative Agent, any Lender or any other such recipient is
located or otherwise conducting business activity, (c) in the case of a Lender
(other than an assignee pursuant to an assignment required by the Borrower under
Section 4.03(b)), any withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or would have been so imposed if the Borrower were a
United States corporation, or is attributable to such Lender’s failure to comply
with Section 4.02(c) or 4.02(e), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 4.02(a), (d) in the case of
any Lender that becomes a party to this Agreement after the date hereof (or
designates a new lending office after the date hereof) without the prior written
consent of the Borrower to the extent required by Section 11.05 (other than (i)
a Lender that becomes a party to this Agreement or designates a new lending
office when an Event of Default has occurred and is continuing, (ii) a Lender
that designates a new lending office after the date hereof pursuant to Section
4.03(a), (iii) an assignee pursuant to an assignment by a Lender under Section
4.03(a) and (iv) an assignee pursuant to an assignment required by the Borrower
under Section 4.03(b)), any withholding tax that is imposed on amounts payable
to such Lender pursuant to any Loan Document (and including any additional
withholding tax that is imposed on amounts payable to such Lender as a result of
a change in treaty, law or regulation), (e) in the case of a Lender, any
withholding tax imposed on amounts payable to such Lender immediately after it
changes its jurisdiction of organization and/or tax residency, except to the
extent payments to, or for the benefit of, such Lender were subject to a
withholding tax for which an Obligor was responsible immediately prior to the

8



--------------------------------------------------------------------------------






Lender’s change in jurisdiction and/or tax residency, and (f) any United States
federal withholding Taxes imposed by FATCA.
“Existing Term Loan Agreement” means that certain 364-Day Term Loan Agreement
dated as of May 1, 2013, by and among the Borrower, WIL-Switzerland, JPMorgan,
as administrative agent thereunder, and the lenders named therein, as it may
from time to time be amended, modified, restated or supplemented.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof, whether issued before or after the Effective
Date, and any agreement entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day by the Federal Reserve Bank
of New York on the next succeeding Business Day, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing reasonably selected by it.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof.
“GAAP” means generally accepted accounting principles as in effect from time to
time as set forth in the opinions, statements and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board.
“Governmental Authority” means the government of the United States of America,
any State of the United States, Switzerland, Bermuda, the Republic of Hungary or
any other nation and any political subdivision of any of the foregoing, whether
state or local, and any central bank, agency, authority, instrumentality,
regulatory body, department, commission, board, bureau, court, tribunal or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Guarantors” means WIL-Switzerland, WILLC, HOC, WCMS and each other Person that
becomes a party to the Guaranty Agreement pursuant to Section 8.02 (an
“Additional Guarantor”) (unless, in the case of WILLC, HOC, WCMS and each
Additional Guarantor, such Person (i) ceases to exist in accordance with Section
8.02 or (ii) has been released and discharged from its obligations under the
Guaranty Agreement pursuant to Section 8 thereof and such obligations have not
been reinstated), and “Guarantor” means any of the foregoing.
“Guaranty Agreement” means the Guaranty Agreement dated as of the date hereof
made by WIL-Switzerland, WILLC, HOC and WCMS in favor of the Credit Parties,
pursuant to which WIL-Switzerland, WILLC, HOC and WCMS, jointly and severally,
guarantee the Obligations.
“HOC” means Weatherford Liquidity Management Hungary Limited Liability Company,
a

9



--------------------------------------------------------------------------------






Hungarian limited liability company.
“Indebtedness” means (without duplication), with respect to any Person, (a) any
liability of such Person (i) for borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof), or under any reimbursement obligation relating to a letter of credit,
bankers’ acceptance or note purchase facility, (ii) evidenced by a bond, note,
debenture or similar instrument, (iii) for the balance deferred and unpaid of
the purchase price for any property or any obligation upon which interest
charges are customarily paid (except for trade payables arising in the ordinary
course of business), or (iv) for the payment of money relating to the principal
portion of any Capitalized Lease Obligation; (b) any obligation of any Person
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) a consensual Lien on property owned
or acquired, whether or not any obligation secured thereby has been assumed, by
such Person; (c) all net obligations of such Person as of the date of a required
calculation of any Derivatives Obligations; (d) all Assurances of such Person of
the Indebtedness of any other Person (including, for the avoidance of doubt, any
Subsidiary or other Affiliate of such Person or any third party that is not
affiliated with such Person) of the type referred to in clause (a) or (c); (e)
Interest Rate Risk Indebtedness of such Person; and (f) any amendment,
supplement, modification, deferral, renewal, extension or refunding of any
liability of the types referred to above.
“Indemnified Taxes” means any Taxes other than Excluded Taxes and Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than
WIL-Switzerland and WILLC) or subject to any other credit enhancement.
“Initial Borrowing” means the borrowing of the Loans from the Lenders on the
Effective Date pursuant to Section 2.01(a).
“Interest Election Request” means a request by the Borrower to convert or
continue a Loan in accordance with Section 2.05, which, if in writing, shall be
substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means, with respect to a Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period pertaining to a Eurodollar Borrowing that commences on the last Business

10



--------------------------------------------------------------------------------






Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interest Rate Risk Indebtedness” means, with respect to any Person, all payment
obligations and Indebtedness of such Person with respect to the program for the
hedging of interest rate risk provided for in any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or similar
arrangement entered into by such Person for the purpose of reducing its exposure
to interest rate fluctuations and not for speculative purposes, as from time to
time amended, modified, restated or supplemented.
“ISDA” means the International Swaps and Derivatives Association, Inc.
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“Lead Arrangers” means J.P. Morgan Securities LLC and Deutsche Bank Securities
Inc.
“Lenders” means the Persons listed in Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) as displayed on Page LIBOR01 of the Reuters screen (or on any successor or
substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity equal to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity equal to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
“Lien” means any lien, mortgage, pledge, assignment (including any assignment of
rights to receive payments of money), security interest, charge or encumbrance
of any kind including any conditional sale or other title retention agreement or
any lease (excluding, however, any lease that is not a Capital Lease) in the
nature thereof (whether voluntary or involuntary and whether imposed or created
by operation of law or otherwise), and any agreement to give a lien, mortgage,
pledge, assignment (including any assignment of rights to receive payments of
money), security interest, charge or other encumbrance of any kind; provided
that “Lien” shall not include or cover (i) setoff rights and other standard
arrangements for netting payment obligations in the settlement of obligations,
arising under ISDA standard documents or otherwise customary in swap or hedging
transactions; and

11



--------------------------------------------------------------------------------






(ii) setoff rights of banks party to Derivatives Obligations which rights arise
in the ordinary course of customary banking relationships.
“Loan” has the meaning specified in Section 2.01(a).
“Loan Documents” means, collectively, this Agreement, any Notes issued pursuant
to this Agreement, the Guaranty Agreement, all instruments, certificates and
agreements now or hereafter executed or delivered by any Obligor to the
Administrative Agent or any Lender pursuant to or in connection with any of the
foregoing, and all amendments, modifications, renewals, extensions, increases
and rearrangements of, and substitutions for, any of the foregoing.
“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) and after taking into account actual
insurance coverage and effective indemnification with respect to such
occurrence, (a) a material adverse effect on the financial condition, business
or operations of WIL-Switzerland and its Subsidiaries, taken as a whole, or (b)
the impairment of (i) the ability of the Obligors to collectively perform their
payment or other material obligations hereunder or under the Notes and other
Loan Documents or (ii) the ability of the Administrative Agent or the Lenders to
realize the material benefits intended to be provided by the Obligors under the
Loan Documents.
“Material Subsidiary” means, at any date, any Consolidated Subsidiary of
WIL-Switzerland that, together with its own Consolidated Subsidiaries, either
(a) has total assets in excess of 5% of the total assets of WIL-Switzerland and
its Consolidated Subsidiaries or (b) has gross revenues in excess of 5% of the
consolidated gross revenues of WIL-Switzerland and its Consolidated Subsidiaries
based, in each case, on the most recent audited consolidated financial
statements of WIL-Switzerland. Notwithstanding the foregoing, for so long as any
of WILLC, HOC and WCMS is a Guarantor, such Subsidiary shall be deemed to be a
Material Subsidiary.
“Maturity Date” means April 9, 2015.
“Maximum Rate” has the meaning specified in Section 11.14.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“Multiemployer Plan” means any plan covered by Title IV of ERISA which is a
“multiemployer plan” (as such term is defined in Section 4001(a)(3) of ERISA).
“Net Worth” means, for any Person, at the date of any determination thereof, on
a consolidated basis, the sum of (a) the par value or stated value of its
Capital Stock, plus (b) capital in excess of par or stated value of shares of
its Capital Stock, plus (or minus in the case of a deficit) (c) retained
earnings or accumulated deficit, as the case may be, plus (d) any other account
which, in accordance with GAAP, constitutes stockholders’ equity, but excluding
(i) any treasury stock and (ii) the effects upon net worth resulting from the
translation of foreign currency-denominated assets and liabilities into Dollars.
“New Parent” has the meaning specified in clause (c) of the definition of the
term

12



--------------------------------------------------------------------------------






“Redomestication”.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit D.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and liabilities (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) of the Borrower under any of the Loan Documents.
“Obligors” means the Borrower and the Guarantors, and “Obligor” means any of
them.
“Obligor Parties” means the Borrower and WIL-Switzerland, and “Obligor Party”
means any of them.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies, other than
Excluded Taxes, arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement, but
only to the extent that any of the foregoing is imposed by (i) Bermuda, the
United States or any other jurisdiction in which the Borrower is organized or is
resident for tax purposes or any other jurisdiction in which the Borrower is
Redomesticated or is resident for tax purposes with respect to a Foreign Lender,
or (ii) Bermuda or any other jurisdiction in which the Borrower is organized or
is resident for tax purposes or any other jurisdiction (other than the United
States) in which the Borrower is Redomesticated or is resident for tax purposes
with respect to a Lender which is not a Foreign Lender.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning specified in Section 11.05(c).
“Participant Register” has the meaning specified in Section 11.05(c).
“PATRIOT Act” has the meaning specified in Section 11.18.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Liens” means, without duplication,
(a)    Liens, not otherwise permitted under any other provision of this
definition, securing Indebtedness permitted under this Agreement in an aggregate
principal amount at any time outstanding which does not exceed 15% of
WIL-Switzerland’s Net Worth;
(b)    Liens for Taxes or unpaid utilities (i) not yet delinquent or which can
thereafter be paid without penalty, (ii) which are being contested in good faith
by appropriate proceedings (provided that, with respect to Taxes referenced in
this clause (ii), adequate reserves with respect

13



--------------------------------------------------------------------------------






thereto are maintained on the books of WIL-Switzerland or its Subsidiaries, to
the extent required by GAAP) or (iii) imposed by any foreign Governmental
Authority and attaching solely to assets with a fair market value not in excess
of $50,000,000 in the aggregate at any one time;
(c)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been made to the
extent required by GAAP;
(d)    pledges or deposits made in compliance with, or deemed trusts arising in
connection with, workers’ compensation, unemployment insurance, old age
benefits, pension, employment or other social security laws or regulations;
(e)    easements, rights-of-way, use restrictions, minor defects or
irregularities in title, reservations (including reservations in any original
grant from any government of any land or interests therein and statutory
exceptions to title) and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of WIL-Switzerland or any of its Subsidiaries;
(f)    judgment and attachment Liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings, promptly
instituted and diligently conducted, and for which adequate reserves have been
made to the extent required by GAAP;
(g)    Liens on the assets (and related insurance proceeds) of any entity or
asset (and related insurance proceeds) existing at the time such asset or entity
is acquired by WIL-Switzerland or any of its Subsidiaries, whether by merger,
amalgamation, consolidation, purchase of assets or otherwise; provided that (i)
such Liens are not created, incurred or assumed by such entity in contemplation
of such entity’s being acquired by WIL-Switzerland or any of its Subsidiaries,
(ii) such Liens do not extend to any other assets of WIL-Switzerland or any of
its Subsidiaries and (iii) the Indebtedness secured by such Liens is permitted
pursuant to this Agreement;
(h)    Liens securing Indebtedness of WIL-Switzerland or its Subsidiaries not
prohibited by Section 8.04 incurred to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created not more than 90
days after the acquisition of such fixed or capital assets, (ii) such Liens do
not at any time encumber any property (other than proceeds from associated
insurances and proceeds of, improvements, accessions and upgrades to, and
related contracts, intangibles and other assets incidental to or arising from,
the property so acquired and the Capital Stock of Subsidiaries that own directly
or indirectly the property so acquired) other than the property financed by such
Indebtedness and (iii) the Liens are not modified to secure other Indebtedness
and the amount of Indebtedness secured thereby is not increased;

14



--------------------------------------------------------------------------------






(i)    Liens incurred to secure the performance of tenders, bids, leases,
statutory obligations, surety and appeal bonds, government contracts,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money);
(j)    leases or subleases granted to others not interfering in any material
respect with the business of WIL-Switzerland or any of its Subsidiaries;
(k)    Liens to secure obligations arising from statutory or regulatory
requirements;
(l)    any interest or title of a lessor in property (and proceeds (including
proceeds from insurance) of, and improvements, accessions and upgrades to, such
property) subject to any Capitalized Lease Obligation or operating lease which
obligation or lease, in each case, is permitted under this Agreement;
(m)    Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of
WIL-Switzerland or any of its Subsidiaries on deposit with or in possession of
such bank;
(n)    extensions, renewals and replacements of any Lien permitted by any of the
preceding clauses, so long as (i) the principal amount of any debt secured
thereby is not increased (other than to the extent of any amounts incurred to
pay costs of any such extension, renewal or replacement) and (ii) such Lien does
not extend to any additional assets (other than improvements and accessions to,
and replacements of, the assets originally subject to such Lien); and
(o)    Liens securing interest rate, commodity or foreign exchange hedging
obligations incurred in the ordinary course of business and not for speculative
purposes; provided that the aggregate amount of all such obligations secured by
such Liens shall not at any time exceed $250,000,000.
“Person” means any individual, corporation, company, limited or general
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or other entity, or any Governmental
Authority.
“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 430 of the Code or Section 303 of ERISA and at any time
within the preceding six years has been (a) sponsored, maintained or contributed
to by WIL-Switzerland or any ERISA Affiliate for employees of WIL-Switzerland or
any ERISA Affiliate or (b) maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which WIL-Switzerland or any ERISA Affiliate is then making
or accruing an obligation to make contributions.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Reference Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced

15



--------------------------------------------------------------------------------






by the Reference Bank as being effective.
“Principal Financial Officer” means, with respect to any Obligor Party, the
chief financial officer, the treasurer or the principal accounting officer of
such Obligor Party.
“Redomestication” means:
(a)    any amalgamation, merger, plan or scheme of arrangement, exchange offer,
business combination, reincorporation, reorganization, consolidation or similar
action of the Weatherford Parent Company with or into any other person (as such
term is used in Section 13(d) of the Exchange Act), or of any other person (as
such term is used in Section 13(d) of the Exchange Act) with or into the
Weatherford Parent Company, or the sale, distribution or other disposition
(other than by lease) of all or substantially all of the properties or assets of
the Weatherford Parent Company and its Subsidiaries taken as a whole to any
other person (as such term is used in Section 13(d) of the Exchange Act),
(b)    any continuation, discontinuation, domestication, redomestication,
amalgamation, merger, plan or scheme of arrangement, exchange offer, business
combination, reincorporation, reorganization consolidation or similar action of
the Weatherford Parent Company, pursuant to the law of the jurisdiction of its
organization and of any other jurisdiction, or
(c)    the formation of a Person that becomes, as part of the transaction or
series of related transactions, the direct or indirect owner of 100% of the
voting shares of the Weatherford Parent Company (the “New Parent”),
if, as a result thereof,
(x)    in the case of any action specified in clause (a), the entity that is the
surviving, resulting or continuing Person in such amalgamation, merger, plan or
scheme of arrangement, exchange offer, business combination, reincorporation,
reorganization, consolidation or similar action, or the transferee in such sale,
distribution or other disposition,
(y)    in the case of any action specified in clause (b), the entity that
constituted the Weatherford Parent Company immediately prior thereto (but
disregarding for this purpose any change in its jurisdiction of organization),
or
(z)    in the case of any action specified in clause (c), the New Parent
(in any such case the “Surviving Person”) is a corporation or other entity,
validly incorporated or formed and existing in good standing (to the extent the
concept of good standing is applicable) under the laws of the State of Delaware
or another State of the United States or under the laws of the United Kingdom,
The Kingdom of the Netherlands or another member country of the European Union
or (with the consent of the Required Lenders, such consent not to be
unreasonably withheld) under the laws of any other jurisdiction, provided that
(I) each class of Capital Stock of the Surviving Person issued and outstanding
immediately following such action, and giving effect thereto, shall be
beneficially owned by substantially the same Persons, in substantially the same
percentages, as was

16



--------------------------------------------------------------------------------






the Capital Stock of the entity constituting the Weatherford Parent Company
immediately prior thereto (provided that in no event shall a Change of Control
(disregarding the phrase “except as a result of a Redomestication” contained in
clause (a)(i) of the definition of “Change of Control” for these purposes)
result from any of the actions specified in clauses (a) through (c) above) and
(II) the Surviving Person shall have delivered to the Administrative Agent:
(i)    a certificate to the effect that, both before and after giving effect to
such transaction, no Default or Event of Default exists,
(ii)    an opinion, reasonably satisfactory in form, scope and substance to the
Administrative Agent, of counsel reasonably satisfactory to the Administrative
Agent, addressing such matters in connection with the Redomestication as the
Administrative Agent or any Lender may reasonably request,
(iii)    if applicable, the documents required by Section 8.02(c); and
(iv)    if the Surviving Person is the New Parent, (A) an instrument whereby
such Person unconditionally guarantees the Obligations for the benefit of the
Credit Parties and (y) an instrument whereby such Person becomes a party to this
Agreement and assumes all rights and obligations hereunder of the entity
constituting the Weatherford Parent Company immediately prior to the
transactions described above, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
“Reference Bank” means JPMorgan (for so long as it is the Administrative Agent)
or any successor administrative agent pursuant to Article X hereto.
“Register” has the meaning specified in Section 11.05(b)(iv).
“Regulation D” means Regulation D of the Board (respecting reserve
requirements), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board (respecting eligible securities
and margin requirements), as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board (respecting margin credit
extended by banks), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board (respecting borrowers who obtain
margin credit), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

17



--------------------------------------------------------------------------------






“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan as to which the 30 day notice requirement has not been waived
by the PBGC.
“Required Lenders” means, at any time, (a) prior to the funding of the Loans,
Lenders having more than fifty percent (50%) of the Aggregate Commitments and
(b) thereafter, Lenders holding more than fifty percent (50%) of the aggregate
principal amount of the Loans at such time; provided that (x) prior to the
funding of the Loans, the Commitment of any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders and (y) thereafter,
the principal amount of the Loan made by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means, with respect to any Obligor, the president, the
chief financial officer, the treasurer, the principal accounting officer or any
vice president with responsibility for financial or accounting matters of such
Obligor, or an individual specifically authorized by the Board of Directors of
such Obligor to sign on behalf of such Obligor.
“Revolver Compliance Certificate” means a certificate of a Responsible Officer
of WIL-Switzerland in the form of Exhibit G to the Revolving Credit Agreement to
be delivered from time to time to JPMorgan, as administrative agent thereunder,
pursuant to Section 7.01 of the Revolving Credit Agreement.
“Revolving Credit Agreement” means that certain Credit Agreement dated as of
October 15, 2010, by and among the Borrower, HOC, WCMS, WIL-Switzerland,
JPMorgan, as administrative agent thereunder, and the lenders from time to time
party thereto, as it may from time to time be amended, modified, restated or
supplemented.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., or any successor to the ratings agency business
thereof.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, any EU member state or any other relevant sanctions authority.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state or any other relevant sanctions authority, (b) any Person operating,
organized

18



--------------------------------------------------------------------------------






or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.
“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.
“Specified Obligor” means any Obligor other than WIL-Switzerland, the Borrower
and WILLC (to the extent WILLC is an Obligor).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any other comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” of a Person means (a) a company or corporation a majority of whose
Voting Stock is at the time, directly or indirectly, owned by such Person, by
one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership in which such Person or a
subsidiary of such Person is, at the date of determination, a general or limited
partner of such partnership, but only if such Person or its subsidiary is
entitled to receive more than 50% of the assets of such partnership upon its
dissolution, or (c) any other Person (other than a corporation or partnership)
in which such Person, directly or indirectly, at the date of determination
thereof, has (i) at least a majority ownership interest or (ii) the power to
elect or direct the election of a majority of the directors or other governing
body of such Person. Unless the context otherwise clearly requires, references
in this Agreement to a “Subsidiary” or the “Subsidiaries” refer to a Subsidiary
or the Subsidiaries of WIL-Switzerland.
“Surviving Person” has the meaning specified in the definition of
“Redomestication”.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Capitalization” means, for any Person, at the date of determination
thereof, the sum of (a) Consolidated Indebtedness of such Person plus (b) Net
Worth of such Person.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior class of stock has voting power by reason
of any contingency) to vote in the election of members of the

19



--------------------------------------------------------------------------------






Board of Directors or other governing body of such Person.
“WCMS” means Weatherford Capital Management Services Limited Liability Company,
a Hungarian limited liability company.
“Weatherford Parent Company” means WIL-Switzerland or, if a Redomestication has
occurred subsequent to the date hereof and prior to the event in question on the
date of determination, the Surviving Person resulting from such prior
Redomestication.
“Wholly Owned Subsidiary” of a Person means a Subsidiary of which all issued and
outstanding Capital Stock (excluding directors’ qualifying shares or similar
jurisdictional requirements) is directly or indirectly owned by such Person.
Unless the context otherwise clearly requires, references in this Agreement to a
“Wholly-Owned Subsidiary” or the “Wholly-Owned Subsidiaries” refer to a
Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of WIL-Switzerland.
“WILLC” means Weatherford International, LLC, a Delaware limited liability
company.
“WIL-Switzerland” has the meaning specified in the introductory paragraph of
this Agreement.
“Withholding Agent” means each Obligor and/or the Administrative Agent, as
applicable.
SECTION 1.02.    Types of Borrowings. Borrowings hereunder are distinguished by
“Type”. The “Type” of a Loan refers to the determination whether such Loan is a
part of a Loan bearing interest at the Adjusted LIBO Rate or at the Alternate
Base Rate.
SECTION 1.03.    Accounting Terms; Changes in GAAP. All accounting and financial
terms used herein and not otherwise defined herein and the compliance with each
covenant contained herein which relates to financial matters shall be determined
in accordance with GAAP applied on a consistent basis, except to the extent that
a deviation therefrom is expressly stated. Should there be a change in GAAP from
that in effect on the Effective Date, such that the defined terms set forth in
Section 1.01 or the covenants set forth in Article VIII would then be calculated
in a different manner or with different components or would render the same not
meaningful criteria for evaluating the matters contemplated to be evidenced by
such covenants, (a) the Borrower, WIL-Switzerland and the Lenders agree to
negotiate in good faith and enter into an amendment to this Agreement in order
to conform the defined terms set forth in Section 1.01 or the covenants set
forth in Article VIII, or both, in such respects as shall reasonably be deemed
necessary by the Required Lenders and acceptable to the Obligor Parties so that
the criteria for evaluating the matters contemplated to be evidenced by such
covenants are substantially the same criteria as were effective prior to any
such change in GAAP, and (b) the Obligor Parties shall be deemed to be in
compliance with such covenants until the date of execution of such amendment, if
and to the extent that the Obligor Parties would have been in compliance
therewith under GAAP as in effect immediately prior to such change.
Notwithstanding any change in GAAP that may occur after the Effective Date with
respect to the accounting classification of obligations in respect of leases
that would have been classified as operating leases in accordance with GAAP as
in effect on the Effective Date, such obligations will in no event be deemed to
constitute Indebtedness for purposes of compliance with the covenants set forth
in Article

20



--------------------------------------------------------------------------------






VIII.
SECTION 1.04.    Interpretation.
(a)    In this Agreement, unless a clear contrary intention appears:
(i)    the singular number includes the plural number and vice versa;
(ii)    any reference to any gender includes each other gender;
(iii)    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
(iv)    unless the context indicates otherwise, any reference to any Person
includes such Person’s successors and assigns, including any Person that becomes
a successor to WIL-Switzerland, the Borrower or WILLC as a result of a
Redomestication, and reference to a Person in a particular capacity excludes
such Person in any other capacity or individually, provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;
(v)    except as expressly provided to the contrary herein, any reference to any
agreement, document or instrument (including this Agreement) means such
agreement, document or instrument as amended, supplemented or modified and in
effect from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
and any reference to any Note or other note includes any note issued pursuant
hereto in extension or renewal thereof and in substitution or replacement
therefor;
(vi)    unless the context indicates otherwise, any reference to any Article,
Section, page, Schedule or Exhibit means such Article, Section or page hereof or
such Schedule or Exhibit hereto;
(vii)    the word “including” (and with correlative meaning “include”) shall be
deemed to be followed by the phrase “without limitation” and the term “or” is
not exclusive;
(viii)    with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”;
(ix)    the word “will” shall be construed to have the same meaning and effect
as the word “shall”;
(x)    reference to any law, rule or regulation means such law, rule or
regulation as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time.
(b)    The Article and Section headings herein and in the Table of Contents are
for convenience only and shall not affect the construction hereof.

21



--------------------------------------------------------------------------------






(c)    No provision of this Agreement shall be interpreted or construed against
any Person solely because that Person or its legal representative drafted such
provision.
(d)    Unless otherwise specified herein, (i) all dollar amounts expressed
herein shall refer to Dollars and (ii) for purposes of calculating compliance
with the terms of this Agreement and the other Loan Documents (including for
purposes of calculating compliance with the covenants), each obligation or
calculation shall be converted to its Dollar equivalent.
ARTICLE II
COMMITMENTS; LOANS
SECTION 2.01.    Loans.
(a)    Subject to the terms and conditions set forth herein, each Lender agrees
to make a single term loan denominated in Dollars to the Borrower (each such
loan, a “Loan” and, collectively, the “Loans”), on the Effective Date in a
principal amount equal to such Lender’s Commitment. The Borrower may make only
one borrowing of Loans hereunder, which shall consist of Loans requested to be
made simultaneously by the Lenders on the Effective Date in accordance with
their respective Applicable Percentages, provided that the initial borrowing of
Loans hereunder may consist of more than one Type. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.
(b)    The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make its Loan as required.
(c)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(d)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such ABR Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurodollar Borrowings outstanding.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect to convert or continue any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

22



--------------------------------------------------------------------------------






SECTION 2.02.    Requests for Initial Borrowing of Loans. To request the Initial
Borrowing, the Borrower shall notify the Administrative Agent (and the
Administrative Agent shall promptly thereafter notify the Lenders) of such
request in writing (a) in the event the Loans are to be made initially as
Eurodollar Loans, not later than 11:00 a.m., New York City time, two Business
Days before the Effective Date, or (b) in the event the Loans are to be made
initially as ABR Loans, not later than 11:00 a.m., New York City time, on the
Effective Date. Such Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.01:
(i)    the aggregate principal amount of the Initial Borrowing, which shall be
$400,000,000;
(ii)    the date of the Initial Borrowing, which shall be the Effective Date;
(iii)    whether the Loans are to be made as an ABR Borrowing or one or more
Eurodollar Borrowings or a combination thereof;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the account of the Borrower to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the Loans shall be
made as an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the Initial Borrowing.
SECTION 2.03.    [RESERVED]
SECTION 2.04.    Funding of Borrowings.
(a)    Each Lender shall make the Loan to be made by it hereunder on the
Effective Date thereof by wire transfer of immediately available funds (i) by
12:00 noon, New York City time, in the event the Initial Borrowing consists of
Eurodollar Loans and (ii) by 1:00 p.m., New York City time, in the event the
Initial Borrowing consists of ABR Loans, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent shall make such Loans available to the Borrower by
promptly crediting the amounts so received in like funds to an account of the
Borrower designated by the Borrower in the Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the Effective Date (or, in the event the Loans are to be made initially
as ABR Loans, prior to 12:00 noon, New York City time, on the Effective Date)
that such Lender shall not make available to the Administrative Agent such
Lender’s ratable portion of the Initial Borrowing, the Administrative Agent may
assume that such Lender has made such ratable portion available on such date in
accordance

23



--------------------------------------------------------------------------------






with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the Initial Borrowing available to the
Administrative Agent, then the Borrower and the applicable Lender severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of (A)
the Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to the Loans
comprising the Initial Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan.
SECTION 2.05.    Interest Elections.
(a)    The Loans made on the Effective Date may consist of one or more
Borrowings, which shall be of the Types (whether one or more) specified in the
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have initial
Interest Period(s) as specified in the Borrowing Request or as otherwise
provided pursuant to Section 2.02. Thereafter, the Borrower may, at any time and
from time to time, elect to convert any Borrowing to one or more different Types
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section; provided that,
in connection with any such election, the Borrower shall be subject to all
applicable payment obligations set forth in Section 2.13. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone (a) in the event the
Loans are to be converted to or continued as Eurodollar Loans, not later than
11:00 a.m., New York City time, three Business Days before the requested date of
conversion or continuation, or (b) in the event the Loans are to be converted to
ABR Loans, not later than 11:00 a.m., New York City time, on the requested date
of conversion. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or
electronic transmission (in .pdf format) to the Administrative Agent of a
written Interest Election Request signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar

24



--------------------------------------------------------------------------------






Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, (1) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (2) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.06.    Termination of Commitments. The Commitments shall be
automatically and permanently reduced to zero after giving effect to the Initial
Borrowing on the Effective Date.
SECTION 2.07.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loan of such Lender on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts

25



--------------------------------------------------------------------------------






or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)    After the Effective Date, any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) may request that the Loan made by it
be evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender and its
permitted assigns. Thereafter, the Loan evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section
11.05) be represented by one or more Notes payable to the order of such Lender
and its permitted assigns.
SECTION 2.08.    Prepayment of Loans.
(a)    Subject to prior notice in accordance with paragraph (b) of this Section,
the Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty (but subject to
any amounts payable under Section 2.13).
(b)    The Borrower shall notify the Administrative Agent by telephone (promptly
confirmed by hand delivery, facsimile or electronic transmission (in .pdf
format)) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment, or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the same
Business Day as the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that a notice of prepayment delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or the closing of a securities offering (or any
combination thereof), in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified prepayment
date) if such condition is not satisfied. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $10,000,000. Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.10. All prepayments
under, and each failure to make a prepayment specified in any prepayment notice
delivered pursuant to, this Section 2.08(b) shall be subject to Section 2.13.
(c)    On the date that a Change of Control of the type described in clause
(a)(iii) of the definition of such term occurs and on the date that is 15 days
after the occurrence of any other type of Change of Control, the Commitments (if
then outstanding) shall terminate and the Borrower shall prepay the principal
amount of the Loans and all accrued and unpaid interest thereon in immediately
available funds.

26



--------------------------------------------------------------------------------






SECTION 2.09.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances (unless otherwise agreed by the Administrative Agent
with respect to fees payable to the Administrative Agent for its own account).
SECTION 2.10.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs (a) and (b) of this Section or (ii) in the case of any other amount,
2.000% plus the rate applicable to ABR Borrowings as provided in paragraph (a)
of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and the Maturity Date; provided that (i)
interest accrued pursuant to paragraph (c) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Eurodollar Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent in
accordance with the terms hereof, and such determination shall be presumed
correct absent manifest error.

27



--------------------------------------------------------------------------------






SECTION 2.11.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent reasonably determines (which determination shall
be presumed correct absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurodollar Borrowing for such Interest
Period;
then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrower and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective, and, in the case of any request for the continuation of a
Eurodollar Borrowing, such Eurodollar Borrowing shall on the last day of the
then current Interest Period applicable thereto be converted to an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing in an amount equal to the
amount of the requested Eurodollar Borrowing.
SECTION 2.12.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by the Administrative
Agent or such Lender hereunder (whether of principal, interest or otherwise),
then upon written request of the Administrative Agent or such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to the Administrative
Agent or such Lender such additional amount or amounts as shall compensate the
Administrative Agent or such Lender for such additional costs incurred or
reduction suffered.
(b)    If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans

28



--------------------------------------------------------------------------------






made by such Lender to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time upon written
request of such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as shall compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section, along with (i) a calculation
of such amount or amounts, (ii) a description of the specific Change in Law that
justifies such amounts due, (iii) a certification that such costs are generally
being charged by it to other similarly situated borrowers under similar credit
facilities and (iv) such other pertinent information related to the foregoing as
the Borrower may reasonably request, shall be delivered to the Borrower and
shall be presumed correct absent manifest error. The Borrower shall pay such
Lender the correct amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender
delivers written notice to the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)    Each Lender requesting compensation under this Section shall comply with
Section 4.03(a).
(f)    This Section 2.12 shall not apply to increased costs or reductions as a
result of Taxes (Section 4.02 being the sole and exclusive provision in this
Agreement addressing changes in law pertaining to Taxes).
SECTION 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure (for a reason other than the failure
of a Lender to fund a Loan or a portion thereof required to be funded hereunder)
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.08(b) and is revoked in accordance therewith), or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of an assignment required by the Borrower
pursuant to Section 4.03(b), then, in any such event, upon written demand by a
Lender (with a copy to the Administrative Agent) the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any,

29



--------------------------------------------------------------------------------






of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be presumed correct absent manifest error, and
shall set forth a calculation of such amounts and such other information as the
Borrower may reasonably request. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.14.    [RESERVED]
SECTION 2.15.    [RESERVED]
SECTION 2.16.    [RESERVED]
SECTION 2.17.    Defaulting Lenders.
(a)    Notwithstanding any provision of any Loan Document to the contrary, if
any Lender becomes a Defaulting Lender, then, for so long as such Lender is a
Defaulting Lender, the Commitment and Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.01); provided that the provisions of this
clause (a) shall not apply to the vote of a Defaulting Lender (that funded in
full its initial Commitment when due) in the case of an amendment, waiver or
other modification described in Section 11.01 for which such Defaulting Lender’s
consent is expressly required.
(b)    The rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.17 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent, each Lender,
the Borrower or any other Obligor may at any time have against, or with respect
to, such Defaulting Lender.
(c)    In the event that the Administrative Agent and the Borrower agree in
writing that a Lender is no longer a Defaulting Lender, then the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender.

30



--------------------------------------------------------------------------------






ARTICLE III
[RESERVED]
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES
SECTION 4.01.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.12, 2.13 or 4.02, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York; provided that payments pursuant to Sections
2.12, 2.13, 4.02 and 11.04 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan (or of any breakage
indemnity in respect of any Loan), and all other payments hereunder and under
each other Loan Document, shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the

31



--------------------------------------------------------------------------------






assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower shall not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), Section 4.01(d) or Section 11.04(b), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to the Administrative
Agent under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 4.02.    Taxes/Additional Payments.
(a)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 20 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other

32



--------------------------------------------------------------------------------






Taxes paid by the Administrative Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Borrower
shall not be liable for any penalties, interest or expenses that result from the
failure of the Administrative Agent or a Lender to notify the Borrower of the
Indemnified Taxes or Other Taxes within a reasonable period of time after
becoming aware of such Indemnified or Other Taxes. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
presumed correct absent manifest error.
(c)    Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
organized, tax resident or otherwise located, or any treaty to which any such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law (or otherwise reasonably requested by
the Borrower) as shall permit such payments to be made without withholding or at
a reduced rate.
(d)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.02 (including by the payment of additional amounts
pursuant to this Section 4.02), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (d) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (d), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(e)    Without limiting the generality of the foregoing, each Lender shall
deliver to the Borrower and the Administrative Agent on the Effective Date or
upon the effectiveness of any Assignment and Assumption by which it becomes a
party to this Agreement (unless an Event of Default under Section 9.01(a),
9.01(g) or 9.01(h) has occurred and is continuing on the effective date of such
Assignment and Assumption) (i) two duly completed copies of United States
Internal Revenue Service Form W-8ECI, W‑8BEN, W-8BEN-E, W-8EXP, W-8IMY or W-9,
or other applicable

33



--------------------------------------------------------------------------------






governmental form, as the case may be, certifying in each case that such Lender
is entitled to receive payments under this Agreement and the Notes payable to it
without deduction or withholding of any United States federal income Taxes, as
if the Borrower were incorporated under the laws of the United States or a State
thereof, and (ii) any other governmental forms (including tax residency
certificates) which are necessary or required under an applicable Tax treaty or
otherwise by law to eliminate any withholding Tax or which have been reasonably
requested by the Borrower. Each Lender which delivers to the Borrower and the
Administrative Agent a Form W-8ECI, W-8BEN, W-8BEN-E, W-8EXP, W-8IMY or W-9, or
other applicable governmental form, pursuant to the preceding sentence further
undertakes to deliver to the Borrower and the Administrative Agent two further
copies of such form on or before the date that any such form expires (currently,
three successive calendar years for Form W-8BEN or Form W-8ECI) or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form so delivered by it, and such amendments thereto or extensions or
renewals thereof as may reasonably be requested by the Borrower and the
Administrative Agent, in each case certifying that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income Taxes, unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income Taxes. If a payment
made to a Lender under any Loan Document would be subject to United States
federal withholding Taxes imposed by FATCA if such Lender fails to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
(f)    The Borrower will remit to the appropriate Governmental Authority, prior
to delinquency, all Indemnified Taxes and Other Taxes payable in respect of any
payment (to the extent the Administrative Agent has not withheld such
Indemnified Taxes or Other Taxes from such payment pursuant to Section 4.02(a)).
Within 30 days after the date of any payment of Indemnified Taxes or Other Taxes
by any Obligor, the Borrower will furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment of such Indemnified
Taxes or Other Taxes or such other evidence thereof as may be reasonably
satisfactory to the Administrative Agent.
(g)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Obligor
under any Loan Document, and any Other Taxes, that are attributable to such
Lender (but only to the extent that any Obligor has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes (as the case may
be) and without limiting the obligation of the Obligors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.05(c) relating to the maintenance of a

34



--------------------------------------------------------------------------------






Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(g).
(h)    For purposes of this Section 4.02, the term “applicable law” includes
FATCA.
SECTION 4.03.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.02,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loan hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 4.02, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.02,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender fails to provide
its consent to a Redomestication under the laws of a jurisdiction (other than
the State of Delaware or another State of the United States or the United
Kingdom, The Kingdom of the Netherlands or another member country of the
European Union), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.05), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) if such assignee is not already a Lender
hereunder, the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, (2) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (3) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 4.02, such assignment shall
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply and such
Lender neither received

35



--------------------------------------------------------------------------------






nor continued to claim any such compensation or payment.
ARTICLE V
CONDITIONS PRECEDENT
SECTION 5.01.    Conditions Precedent to the Effective Date. The obligation of
each Lender to make its Loan on the Effective Date is subject to satisfaction of
the following conditions:
(a)    The Administrative Agent shall have received the following, all in form
and substance reasonably satisfactory to the Administrative Agent:
(i)    this Agreement executed by each Person listed on the signature pages
hereof;
(ii)    the Guaranty Agreement executed by each Person listed on the signature
pages thereof;
(iii)    Notes executed by the Borrower and payable to each Lender requesting
(at least one Business Day prior to the Effective Date) a Note, duly completed
and executed by the Borrower and dated the Effective Date;
(iv)    a certificate of a Responsible Officer of WIL-Switzerland, dated the
date hereof and certifying as to the conditions set forth in Sections 5.01(e)
and (f);
(v)    a certificate of the secretary or an assistant secretary of each Obligor,
dated the date hereof and certifying (A) true and complete copies of the
memorandum of association and bye-laws or the certificate of incorporation and
bylaws or other organizational documents, each as amended and in effect, of such
Obligor, (B) the resolutions adopted by the Board of Directors, the managers or
the members, as applicable, of such Obligor (I) authorizing the execution,
delivery and performance by such Obligor of the Loan Documents to which it is or
shall be a party and, in the case of the Borrower, the borrowing of Loans by the
Borrower and (II) authorizing officers of such Obligor to execute and deliver
the Loan Documents to which it is or shall be a party and any related documents,
including any agreement contemplated by this Agreement, and (C) the absence of
any proceedings for the dissolution, liquidation or winding up of such Obligor;
(vi)    (A) a certificate of the secretary or an assistant secretary of each of
the Borrower, WIL-Switzerland and WILLC, dated the date hereof and certifying
the incumbency and specimen signatures of the officers of such Obligor executing
any Loan Documents on its behalf, and (B) notarized specimens of signature of
the officers of each of HOC and WCMS executing any Loan Documents on its behalf;
(vii)    favorable, signed opinions addressed to the Administrative Agent and
the Lenders dated the Effective Date from (A) Baker & McKenzie LLP, special
United States counsel to the Obligors, (B) Conyers Dill & Pearman Limited,
special Bermuda counsel to the Borrower, (C) Baker & McKenzie LLP, special Swiss
counsel to WIL-Switzerland, and (D) Szakaly Law Firm, special Hungarian counsel
to HOC and WCMS, each given upon the express instruction of the applicable
Obligor; and

36



--------------------------------------------------------------------------------






(viii)    copies of the memorandum of association, articles or certificates of
incorporation or other similar organizational documents of each Obligor
certified as of a recent date prior to the Effective Date by the appropriate
Governmental Authority and certificates of appropriate public officials as to
the existence, good standing and qualification to do business as a foreign
corporation, of each Obligor in each jurisdiction in which the ownership of its
properties or the conduct of its business requires such qualification and where
the failure to so qualify would, individually or collectively, have a Material
Adverse Effect.
(b)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all material consents of each Governmental Authority and
of each other Person, if any, required to be received by the Obligors in
connection with (i) the Loans and (ii) the execution, delivery and performance
of this Agreement and the other Loan Documents to which any Obligor is a party
have been satisfactorily obtained.
(c)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that the principal of and interest on all loans outstanding
under, and all other obligations accrued or owing under, the Existing Term Loan
Agreement (whether or not then due) shall have been, or concurrently with the
Initial Borrowing will be, paid in full.
(d)    The Borrower shall have paid (i) to the Administrative Agent, the Lead
Arrangers and the Lenders, as applicable, all fees and other amounts agreed upon
by such parties to be paid on or prior to the Effective Date, and (ii) to the
extent invoiced at or before 10:00 a.m., New York City time, on the Effective
Date, all out-of pocket expenses required to be reimbursed or paid by the
Borrower pursuant to Section 11.03 or any other Loan Document.
(e)    The representations and warranties set forth in Article VI and in the
other Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are subject to a materiality
qualifier in the text thereof, which shall be accurate in all respects in
accordance with their terms) as of the Effective Date (unless any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall continue to be true and correct in all
material respects (other than those representations and warranties that are
subject to a materiality qualifier in the text thereof, which shall be accurate
in all respects in accordance with their terms) as of such earlier date).
(f)    No Default or Event of Default shall have occurred and be continuing on
the Effective Date or would result from the Initial Borrowing or the application
of the proceeds thereof on the Effective Date.
(g)    The Lenders shall have received all documentation and other information
with respect to WIL-Switzerland and its Subsidiaries requested by such Lender at
least one Business Day prior to the Effective Date that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

37



--------------------------------------------------------------------------------






ARTICLE VI
REPRESENTATIONS AND WARRANTIES
Each Obligor Party represents and warrants to the Lenders and the Administrative
Agent as follows:
SECTION 6.01.    Organization and Qualification. Each Obligor and each Material
Subsidiary (a) is a company, corporation, partnership or entity having limited
liability that is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the corporate, partnership or other power and authority to own its
property and to carry on its business as now conducted and (c) is duly qualified
as a foreign corporation or other foreign entity to do business and is in good
standing in every jurisdiction in which the failure to be so qualified would,
together with all such other failures of the Obligors and the Material
Subsidiaries to be so qualified or in good standing, have a Material Adverse
Effect.
SECTION 6.02.    Authorization, Validity, Etc. Each Obligor has the corporate or
other power and authority to execute, deliver and perform its obligations
hereunder and under the other Loan Documents to which it is a party, and the
Borrower has the corporate or other power and authority to obtain the Loans, and
in each case all such action has been duly authorized by all necessary
corporate, partnership or other proceedings on its part or on its behalf. This
Agreement has been duly and validly executed and delivered by or on behalf of
each Obligor Party and constitutes valid and legally binding agreements of such
Obligor Party enforceable against such Obligor Party in accordance with the
terms hereof, and the Notes and the other Loan Documents to which any Obligor is
a party, when duly executed and delivered by or on behalf of such Obligor, shall
constitute valid and legally binding obligations of such Obligor enforceable
against such Obligor in accordance with the terms thereof, except, in each case,
(a) as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
which may limit the right to obtain equitable remedies (regardless of whether
such enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.

38



--------------------------------------------------------------------------------






SECTION 6.03.    Governmental Consents, Etc. No authorization, consent,
approval, license or exemption of, or filing or registration with, any
Governmental Authority is necessary to have been made or obtained by any Obligor
for the valid execution, delivery and performance by any Obligor of any Loan
Document to which it is a party, except those that have been obtained and are in
full force and effect and such matters relating to performance as would
ordinarily be done in the ordinary course of business after the Effective Date.
SECTION 6.04.    No Breach or Violation of Law or Agreements. Neither the
execution, delivery and performance by any Obligor of the Loan Documents to
which it is a party, nor compliance with the terms and provisions thereof, nor
the extensions of credit contemplated by the Loan Documents, (a) will breach or
violate any applicable Requirement of Law, (b) will result in any breach or
violation of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien prohibited
hereunder upon any of its property or assets pursuant to the terms of, any
indenture, agreement or other instrument to which it or any of its Consolidated
Subsidiaries is party or by which any property or asset of it or any of its
Consolidated Subsidiaries is bound or to which it is subject, except for
breaches, violations and defaults under clauses (a) and (b) that collectively
for the Obligors would not have a Material Adverse Effect, or (c) will violate
any provision of the organizational documents or by-laws of any Obligor.
SECTION 6.05.    Litigation. As of the Effective Date, except for actions, suits
or proceedings described in the filings made by WIL-Switzerland with the SEC
pursuant to the Exchange Act, (a) there are no actions, suits or proceedings
pending or, to the best knowledge of WIL-Switzerland, threatened in writing
against any Obligor or against any of their respective properties or assets that
are reasonably likely to have (individually or collectively) a Material Adverse
Effect and (b) to the best knowledge of WIL-Switzerland, there are no actions,
suits or proceedings pending or threatened that purport to affect or pertain to
the Loan Documents or any transactions contemplated thereby.
SECTION 6.06.    Information; No Material Adverse Change.
(a)    All information heretofore furnished by the Obligors to the
Administrative Agent or any Lender in connection with this Agreement, when
considered together with the disclosures made herein, in the other Loan
Documents and in the filings made by any Obligor with the SEC pursuant to the
Exchange Act, did not as of the date thereof (or if such information related to
a specific date, as of such specific date), when read together and taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were made,
except for such information, if any, that has been updated, corrected,
supplemented, superseded or modified pursuant to a written instrument delivered
to the Administrative Agent and the Lenders prior to the Effective Date.
(b)    As of the Effective Date, there has been no material adverse change since
December 31, 2013 in the financial condition, business or operations of
WIL-Switzerland and its Subsidiaries, taken as a whole.

39



--------------------------------------------------------------------------------






SECTION 6.07.    Investment Company Act; Margin Regulations.
(a)    Neither any Obligor nor any of its Subsidiaries is, or is regulated as,
an “investment company,” as such term is defined in the Investment Company Act
of 1940 (as adopted in the United States), as amended.
(b)    Neither any Obligor nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any “margin stock” as defined in
Regulation U. No part of the proceeds of the Loans made to the Borrower will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock (except that
WIL-Switzerland and any of its Subsidiaries may purchase the common stock of
WIL-Switzerland, subject to compliance with applicable law) or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U or X.
SECTION 6.08.    ERISA.
(a)    Each Obligor and each ERISA Affiliate has maintained and administered
each Plan in compliance with all applicable laws, except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
have a Material Adverse Effect.
(b)    There has been no failure to meet the minimum funding standards under
Section 430 of the Code or Section 303 of ERISA, whether or not waived, with
respect to any Plan, other than such failure as would not in the aggregate
reasonably be expected to have a Material Adverse Effect.
(c)    No Obligor or ERISA Affiliate has incurred, or is reasonably expected by
any Obligor Party to incur, withdrawal liabilities under Sections 4201 or 4204
of ERISA in respect of Multiemployer Plans that in the aggregate would
reasonably be expected to have a Material Adverse Effect.
SECTION 6.09.    Tax Returns and Payments. Each Obligor and each Material
Subsidiary has caused to be filed all United States federal income tax returns
and other material tax returns, statements and reports (or obtained extensions
with respect thereto) which are required to be filed and has paid or deposited
or made adequate provision in accordance with GAAP for the payment of all taxes
(including estimated taxes shown on such returns, statements and reports) which
are shown to be due pursuant to such returns, except (a) for taxes whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP and (b) where the failure to pay such taxes (collectively for the
Obligors and the Material Subsidiaries, taken as a whole) would not have a
Material Adverse Effect.
SECTION 6.10.    Requirements of Law. The Obligors and each of their
Consolidated Subsidiaries are in compliance with all Requirements of Law,
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of their
businesses and the ownership of their property, except for instances in which
the failure to comply therewith, either individually or in the aggregate, would
not have a Material Adverse

40



--------------------------------------------------------------------------------






Effect.
SECTION 6.11.    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 6.12.    Anti-Corruption Laws and Sanctions. Each Obligor Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Obligor Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Obligor Party, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Obligor Party,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) each Obligor Party,
any Subsidiary of such Obligor Party or any of their respective directors,
officers or employees, or (b) to the knowledge of each Obligor Party, any agent
of such Obligor Party or any Subsidiary of such Obligor Party that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. None of the Initial Borrowing, the use of
proceeds of the Loans or any other transaction contemplated by the Credit
Agreement will violate any Anti-Corruption Laws or any Sanctions applicable to
any party hereto.
ARTICLE VII
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Obligor Parties covenant and agree that:
SECTION 7.01.    Information Covenants. Each Obligor Party shall furnish or
cause to be furnished to the Administrative Agent:
(a)    As soon as available, and in any event within 45 days after the end of
each of the first three quarterly accounting periods in each fiscal year of
WIL-Switzerland (commencing with the fiscal quarter ended March 31, 2014), the
Quarterly Report on Form 10-Q, or its equivalent, of WIL-Switzerland for such
quarter; provided that the Obligor Parties shall be deemed to have furnished
said Quarterly Report on Form 10-Q for purposes of this Section 7.01(a) on the
date the same shall have been made available on “EDGAR” (or any successor
thereto) or on its home page on the worldwide web (which page is, as of the date
of this Agreement, located at www.weatherford.com).
(b)    As soon as available, and in any event within 90 days after the close of
each fiscal year of WIL-Switzerland, the Annual Report on Form 10-K, or its
equivalent, of WIL-Switzerland for such fiscal year, certified by KPMG LLP or
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and the Required Lenders,
whose certification shall be without qualification or limitation; provided that
(i) the Obligor Parties shall be deemed to have furnished said Annual Report on
Form 10-K for purposes of this Section 7.01(b) on the date the same shall have
been made available on “EDGAR” (or any successor thereto) or on its home page on
the worldwide web (which page is, as of the date of this Agreement, located at
www.weatherford.com) and (ii) if said Annual Report on Form 10-K contains the
report of such independent public accountants (without qualification or
exception, and to the effect, as specified above), no Obligor Party shall be
required to deliver such report.

41



--------------------------------------------------------------------------------






(c)    Promptly after the same become publicly available (whether on “EDGAR” (or
any successor thereto) or WIL-Switzerland’s homepage on the worldwide web or
otherwise), notice to the Administrative Agent of the filing of all periodic
reports on Form 10-K or Form 10-Q, and all amendments to such reports and all
definitive proxy statements filed by any Obligor or any of its Subsidiaries with
the SEC, or with any national securities exchange, or distributed by
WIL-Switzerland to its shareholders generally, as the case may be (and in
furtherance of the foregoing, WIL-Switzerland will give to the Administrative
Agent prompt written notice of any change at any time or from time to time of
the location of WIL-Switzerland’s home page on the worldwide web).
(d)    Promptly, and in any event within ten Business Days after:
(i)    the occurrence of any of the following with respect to any Obligor Party
or any of its Consolidated Subsidiaries: (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against such Obligor or
Subsidiary which would reasonably be expected to have a Material Adverse Effect
and (B) the institution of any proceeding against any Obligor Party or any of
its Consolidated Subsidiaries with respect to, or the receipt of notice by such
Person of potential liability or responsibility for violation or alleged
violation of, any law, rule or regulation (including, without limitation, any
environmental law) which would reasonably be expected to have a Material Adverse
Effect; or
(ii)    any Responsible Officer of such Obligor Party obtains knowledge of the
occurrence of any event or condition which constitutes a Default or an Event of
Default; or
(iii)    any Responsible Officer of such Obligor Party obtains knowledge of the
occurrence of a Change of Control or Change of Control Event; or
(iv)    the filing by WIL-Switzerland with the SEC of a Form 8-K regarding any
material development with respect to any of the matters described in Schedule
7.01;
a notice of such event, condition, occurrence or development, specifying the
nature thereof.
(e)    Within five Business Days after the delivery of the financial statements
provided for in Sections 7.01(a) and 7.01(b), a Compliance Certificate with
respect to the fiscal period covered by such financial statements; provided that
the Obligor Parties shall be deemed to have furnished said Compliance
Certificate for purposes of this Section 7.01(e) on the date and to the extent
that the matters to be certified in such Compliance Certificate are the same
matters as are certified by the Obligor Parties in a Revolver Compliance
Certificate delivered to JPMorgan, in its capacity as administrative agent under
the Revolving Credit Agreement, pursuant to the Revolving Credit Agreement;
provided further that if any Revolver Compliance Certificate is delivered in
place of a Compliance Certificate hereunder, then such Revolver Compliance
Certificate shall be deemed to be a Loan Document in all respects.
(f)    Promptly, and in any event within 30 days after any Responsible Officer
of such Obligor Party obtains knowledge thereof, notice of:
(i)    the occurrence or expected occurrence of (A) any Reportable Event with
respect

42



--------------------------------------------------------------------------------






to any Plan, (B) a failure to make any required contribution to a Plan before
the due date (including extensions) thereof, (C) any Lien in favor of the PBGC
or a Plan, or (D) any withdrawal from, or the termination, reorganization or
insolvency (within the meaning of such terms as used in ERISA) of, any
Multiemployer Plan, in each case which would reasonably be expected to have a
Material Adverse Effect;
(ii)    the institution of proceedings or the taking of any other action by the
PBGC or WIL-Switzerland or any ERISA Affiliate or any Multiemployer Plan with
respect to the withdrawal from, or the termination, reorganization or insolvency
(within the meaning of such terms as used in ERISA) of, any Plan, which
withdrawal, termination, reorganization or insolvency would reasonably be
expected to have a Material Adverse Effect, except that no notice shall be
required with respect to the merger of a defined contribution plan of one ERISA
Affiliate into a defined contribution plan of another ERISA Affiliate; and
(iii)    each request for waiver of the minimum funding standards under Section
412(c) of the Code or Section 302(c) of ERISA promptly after the request is
submitted by WIL-Switzerland or any ERISA Affiliate to the U.S. Secretary of the
Treasury, the Department of Labor, the Internal Revenue Service or any other
applicable Governmental Authority.
(g)    From time to time and with reasonable promptness, such other
non-confidential information or documents (financial or otherwise) with respect
to any Obligor or any of its Subsidiaries as the Administrative Agent or any
Lender through the Administrative Agent may reasonably request.
SECTION 7.02.    Books, Records and Inspections. Each Obligor Party shall
permit, or cause to be permitted, any Lender, upon written notice, to visit and
inspect any of the properties of such Obligor Party and its Subsidiaries, to
examine the books and financial records of such Obligor Party and its
Subsidiaries and to discuss the affairs, finances and accounts of such Obligor
Party and its Subsidiaries with any Responsible Officer of such Obligor Party,
all at such reasonable times and as often as any Lender, through the
Administrative Agent, may reasonably request; provided that any non-public
information obtained by any Person during any such visitation, inspection,
examination or discussion shall be treated as confidential information in
accordance with Section 11.06.
SECTION 7.03.    Insurance. Each Obligor Party shall, and WIL-Switzerland shall
cause each of the Material Subsidiaries to, maintain or cause to be maintained
(including through self-insurance) insurance with respect to its property and
business against such liabilities and risks, in such types and amounts and with
such deductibles or self-insurance risk retentions, in each case as are in
accordance with customary industry practice for companies engaged in similar
businesses as such Obligor Party or such Material Subsidiary, as the case may
be, as such customary industry practice may change from time to time.

43



--------------------------------------------------------------------------------






SECTION 7.04.    Payment of Taxes and other Claims. Each Obligor Party shall,
and WIL-Switzerland shall cause each of the Material Subsidiaries to, pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, all taxes, assessments and governmental charges levied or imposed
upon such Obligor Party or such Material Subsidiary, as applicable, or upon the
income, profits or property of such Obligor Party or such Material Subsidiary,
as applicable, except for (i) such taxes, assessments or governmental charges
the non-payment or non-discharge of which would not, individually or in the
aggregate, have a Material Adverse Effect and (ii) any such tax, assessment or
governmental charge whose amount, applicability or validity is being contested
in good faith by appropriate proceedings and for which adequate reserves have
been established in accordance with GAAP.
SECTION 7.05.    Existence. Except as expressly permitted pursuant to Section
8.02, each Obligor Party shall, and WIL-Switzerland shall cause each other
Guarantor to, do all things necessary to (a) preserve and keep in full force and
effect the corporate or other existence of such Obligor Party or Guarantor, as
applicable, and (b) preserve and keep in full force and effect the rights and
franchises of such Obligor Party or Guarantor, as applicable; provided that this
clause (b) shall not require the Obligor Parties or any Guarantor to preserve or
maintain any rights or franchises if such Obligor Parties or Guarantor shall
determine that (i) the preservation and maintenance thereof is no longer
desirable in the conduct of the business of the Obligor Parties and the
Guarantors, taken as a whole, and that the loss thereof is not disadvantageous
in any material respect to the Lenders, or (ii) the failure to maintain and
preserve the same could not reasonably be expected, in the aggregate, to result
in a Material Adverse Effect.
SECTION 7.06.    ERISA Compliance. WIL-Switzerland shall, and shall cause each
ERISA Affiliate to, comply, with respect to each Plan and Multiemployer Plan,
with all applicable provisions of ERISA and the Code, except to the extent that
any failure to comply would not reasonably be expected to have a Material
Adverse Effect.
SECTION 7.07.    Compliance with Anti-Corruption Laws. Each Obligor Party will
maintain in effect and enforce policies and procedures designed to ensure
compliance by such Obligor Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
ARTICLE VIII
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Obligor Parties covenant and agree that:
SECTION 8.01.    Material Change in Business. The Obligor Parties shall not, and
WIL-Switzerland shall not permit any of the Material Subsidiaries to, engage in
any material business substantially different from those businesses of
WIL-Switzerland and its Subsidiaries described in the Form 10-K of
WIL-Switzerland for the fiscal year ended December 31, 2013, as filed with the
SEC, and any businesses reasonably related, ancillary or complementary thereto.

44



--------------------------------------------------------------------------------






SECTION 8.02.    Consolidation, Merger, or Sale of Assets, Etc.
(a)    WIL-Switzerland shall not, and shall not permit any of its Consolidated
Subsidiaries to, merge into or consolidate or amalgamate with any other Person,
or permit any other Person to merge into or consolidate or amalgamate with it,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing,
WIL-Switzerland or any Consolidated Subsidiary may merge into or consolidate or
amalgamate with any other Person, or permit any other Person to merge into or
consolidate or amalgamate with it, provided that:
(i)    in the case of a merger, a consolidation or an amalgamation involving
WIL-Switzerland, if WIL-Switzerland is not the surviving or continuing Person,
the surviving or continuing Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such surviving or continuing
Person shall become a party to this Agreement and the Guaranty Agreement and
assume all rights and obligations of WIL-Switzerland hereunder and thereunder
and (B) deliver to the Administrative Agent one or more opinions of counsel in
form, scope and substance reasonably satisfactory to the Administrative Agent;
(ii)    in the case of a merger, a consolidation or an amalgamation involving
the Borrower, if the Borrower is not the surviving or continuing Person, the
surviving or continuing Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such surviving or continuing
Person shall become a party to this Agreement and assume all rights and
obligations of the Borrower hereunder and (B) deliver to the Administrative
Agent one or more opinions of counsel in form, scope and substance reasonably
satisfactory to the Administrative Agent;
(iii)    in the case of a merger, a consolidation or an amalgamation involving
WILLC at any time that WILLC’s obligations under the Guaranty Agreement have not
been released and discharged, if WILLC is not the surviving or continuing
Person, the surviving or continuing Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such surviving or continuing
Person shall become a party to the Guaranty Agreement and assume all rights and
obligations of WILLC thereunder and (B) deliver to the Administrative Agent one
or more opinions of counsel in form, scope and substance reasonably satisfactory
to the Administrative Agent;
(iv)    in the case of a merger, a consolidation or an amalgamation involving
any Specified Obligor at any time that such Specified Obligor’s obligations
under the Guaranty Agreement have not been released and discharged, if neither
such Specified Obligor, WIL-Switzerland, the Borrower, WILLC nor another Obligor
that is a Wholly-Owned Subsidiary of WIL-Switzerland is the surviving or
continuing Person, then the surviving or continuing Person shall (A) be a
Wholly-Owned Subsidiary of WIL-Switzerland after giving effect to such merger,
consolidation or amalgamation, (B) execute and deliver to the Administrative
Agent an instrument, in form and substance reasonably satisfactory to the
Administrative Agent, whereby such surviving or continuing Person shall become a
party to the Guaranty

45



--------------------------------------------------------------------------------






Agreement and assume all rights and obligations of such Obligor thereunder and
(C) deliver to the Administrative Agent one or more opinions of counsel in form,
scope and substance reasonably satisfactory to the Administrative Agent; and
(v)    in the case of any such merger, consolidation or amalgamation, the
Obligor Parties shall be in compliance, on a pro forma basis after giving effect
to such transaction, with the covenants contained in this Article VIII
recomputed as of the last day of the most recently ended fiscal quarter of
WIL-Switzerland as if such transaction had occurred on the first day of each
relevant period for testing such compliance.
(b)    Except as permitted by Section 8.02(a)(i), (ii), (iii) and (iv), neither
WIL-Switzerland nor any of the Consolidated Subsidiaries shall, directly or
indirectly, in one transaction or a series of transactions, sell, lease,
transfer or otherwise dispose of (including by merger, consolidation or
amalgamation), all or substantially all of the assets of WIL-Switzerland and its
Subsidiaries, taken as a whole, except that:
(i)    WIL-Switzerland and its Subsidiaries may sell, lease, transfer or
otherwise dispose of all or substantially all of its assets (including Capital
Stock of Subsidiaries) to any Consolidated Subsidiary or Person who will
contemporaneously therewith become a Consolidated Subsidiary; and
(ii)    any Subsidiary may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (including Capital Stock in its Subsidiaries) to
the Borrower or any Consolidated Subsidiary or Person who will contemporaneously
therewith become a Consolidated Subsidiary.
(c)    Notwithstanding the foregoing provisions, this Section 8.02 shall not
prohibit any Redomestication; provided that (i) in the case of a Redomestication
of WIL-Switzerland of the type described in clause (a) of the definition
thereof, the Surviving Person shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Surviving Person shall
become a party to this Agreement and the Guaranty Agreement and assume all
rights and obligations of WIL-Switzerland hereunder and thereunder and (B)
deliver to the Administrative Agent one or more opinions of counsel in form,
scope and substance reasonably satisfactory to the Administrative Agent, and
(ii) in the case of a Redomestication of WIL-Switzerland of the type described
in clause (b) of the definition thereof in which the Person formed pursuant to
such Redomestication is a different legal entity than WIL-Switzerland, the
Person formed pursuant to such Redomestication shall (A) execute and deliver to
the Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Person shall become a
party to this Agreement and the Guaranty Agreement and assume all rights and
obligations of such Obligor hereunder and thereunder and (B) deliver to the
Administrative Agent one or more opinions of counsel in form, scope and
substance reasonably satisfactory to the Administrative Agent.
(d)    Neither WIL-Switzerland nor the Borrower shall, and neither
WIL-Switzerland nor the Borrower shall permit any other Obligor to, wind up,
liquidate or dissolve; provided that, if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall

46



--------------------------------------------------------------------------------






have occurred and be continuing, any Specified Obligor may wind up, liquidate or
dissolve if (i) the owner of all of the Capital Stock of such Specified Obligor
immediately prior to such event shall be WIL-Switzerland, a Wholly-Owned
Subsidiary of WIL-Switzerland, the New Parent or a Wholly-Owned Subsidiary of
the New Parent and (ii) if such owner is not then an Obligor, such owner shall
execute and deliver to the Administrative Agent (A) a guaranty of the
Obligations in form and substance reasonably satisfactory to the Administrative
Agent, (B) an opinion, reasonably satisfactory in form, scope and substance to
the Administrative Agent, of counsel reasonably satisfactory to the
Administrative Agent, addressing such matters in connection with such event as
the Administrative Agent or any Lender may reasonably request and (C) such other
documentation as the Administrative Agent may reasonably request.
SECTION 8.03.    Liens. WIL-Switzerland shall not, and shall not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind (real or personal, tangible
or intangible) of WIL-Switzerland or such Subsidiary whether now owned or
hereafter acquired, except Permitted Liens.
SECTION 8.04.    Indebtedness. The aggregate principal amount of all
Indebtedness of all Subsidiaries of WIL-Switzerland (other than Subsidiaries of
WIL-Switzerland that are Obligors) at any time outstanding to any Person other
than WIL-Switzerland and its Subsidiaries shall not exceed 20% of
WIL-Switzerland’s Net Worth at such time.
SECTION 8.05.    Ownership of WILLC. Except to the extent permitted under
Section 8.02, the Persons who are the shareholders of WIL-Switzerland, or New
Parent in the event of any Redomestication, shall not at any time own,
beneficially and of record, directly or indirectly, less than 100% of the
Capital Stock (except for directors’ qualifying shares) of WILLC.
SECTION 8.06.    Financial Covenant. WIL-Switzerland shall not permit its
Consolidated Indebtedness to exceed 60% of its Total Capitalization at the end
of any fiscal quarter.
SECTION 8.07.    Limitation on Transactions with Affiliates. WIL-Switzerland
shall not, and shall not permit any of its Consolidated Subsidiaries to,
directly or indirectly, conduct any business or enter into, renew, extend or
permit to exist any transaction or series of related transactions with any
Affiliate that is not either (a) WIL-Switzerland or one of WIL-Switzerland’s
Consolidated Subsidiaries or a Person that becomes, pursuant to a
Redomestication, a part of the consolidated group that includes WIL-Switzerland,
or (b) Weatherford\Al-Rushaid Limited or Weatherford Saudi Arabia Limited, other
than on fair and reasonable terms (taking all related transactions into account
and considering the terms of such related transactions in their entirety)
substantially as favorable to WIL-Switzerland or such Consolidated Subsidiary,
as the case may be, as would be available in a comparable arm’s length
transaction. Notwithstanding the foregoing, the restrictions set forth in this
covenant shall not apply to (w) the payment of reasonable and customary regular
fees to directors of an Obligor or a Subsidiary of such Obligor who are not
employees of such Obligor; (x) loans and advances to officers and employees of
an Obligor and its respective Subsidiaries for travel, entertainment and moving
and other relocation expenses made in direct furtherance and in the ordinary
course of business of an Obligor and its Subsidiaries; (y) any other transaction
with any employee, officer or director of an Obligor or any of its Subsidiaries
pursuant to employee benefit, compensation or indemnification arrangements
entered into in the ordinary course of business and approved by, as applicable,
the Board

47



--------------------------------------------------------------------------------






of Directors of such Obligor or the Board of Directors of such Subsidiary
permitted by this Agreement; and (z) non-exclusive licenses of patents,
copyrights, trademarks, trade secrets and other intellectual property.
SECTION 8.08.    Restrictions on Dividends by Material Subsidiaries.
WIL-Switzerland shall not, nor shall it permit any of the Material Subsidiaries
to, enter into any agreement or contract which limits or restricts in any way
the payment of any dividends or distributions by any Material Subsidiary to
WIL-Switzerland or to another Subsidiary of WIL-Switzerland, except that the
foregoing restrictions set forth in this Section 8.08 shall not apply to
limitations or restrictions existing under or by reason of (a) any agreement for
the sale or other disposition of all or substantially all of the equity
interests in or all or substantially all of the assets of a Subsidiary, which
agreement restricts distributions or dividends by such Subsidiary pending such
sale or other disposition; (b) contracts and agreements outstanding on the date
hereof and renewals, extensions, refinancings or replacements thereof (provided
that the foregoing restrictions set forth in this Section 8.08 shall apply to
any amendment or modification to, or any renewal, extension, refinancing or
replacement of, any such contract or agreement that would have the effect of
expanding the scope of any such limitation or restriction on the payment of
dividends by any Material Subsidiary); (c) any agreement or instrument governing
capital stock of a Person acquired by WIL-Switzerland or any of its Material
Subsidiaries as in effect at the time of such acquisition, which restriction or
limitation (i) is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of such Person, so
acquired and (ii) is not incurred in connection with, or in contemplation of,
such acquisition; (d) restrictions or limitations on the transfer of property
pledged as collateral in any secured financing to which WIL-Switzerland or any
of its Material Subsidiaries is a party; (e) customary restrictions or
limitations in leases or other contracts restricting the assignment thereof or
the assignment of the property that is the subject of such lease; and (f)
limitations or restrictions contained in joint venture agreements, partnership
agreements and other similar agreements with respect to a joint ownership
arrangement restricting the disposition or distribution of assets or property of
such joint venture, partnership or other joint ownership entity, if such
encumbrances or restrictions are not applicable to the property or assets of any
other Person.
SECTION 8.09.    Use of Proceeds.
(a)    WIL-Switzerland shall not, nor shall it permit any of its Subsidiaries
to, use the proceeds of any Loans for any purpose other than for (i) the
repayment of amounts outstanding under the Existing Term Loan Agreement and (ii)
general corporate purposes.
(b)    WIL-Switzerland shall not, nor shall it permit any of its Subsidiaries
to, use the proceeds of any Loan under this Agreement directly or indirectly for
the purpose of buying or carrying any “margin stock” within the meaning of
Regulation U (herein called “margin stock”) or for the purpose of reducing or
retiring any indebtedness which was originally incurred to buy or carry a margin
stock (except that WIL-Switzerland and any of its Subsidiaries may purchase the
common stock of WIL-Switzerland, subject to compliance with applicable law), or
for any other purpose which would constitute this transaction a “purpose” credit
within the meaning of Regulation U. WIL-Switzerland shall not, nor shall it
permit any of its Subsidiaries to, take any action which would cause this
Agreement or any other Loan Document to violate Regulation T, U or X.

48



--------------------------------------------------------------------------------






(c)    The Borrower will not request any Loans, and WIL-Switzerland shall not
use or otherwise make available, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use or
otherwise make available, any proceeds of the Loans (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
SECTION 9.01.    Events of Default and Remedies. If any of the following events
(“Events of Default”) shall occur and be continuing:
(a)    (i) the principal of any Loan or Note shall not be paid on the date on
which such payment is due, or (ii) any payment of interest on any such Loan or
Note or any other amount due hereunder or any other Loan Document shall not be
paid within five calendar days following the date on which such payment of
interest or such other amount is due; or
(b)    any representation or warranty made or, for purposes of Article V, deemed
made by or on behalf of any Obligor herein, at the direction of any Obligor or
by any Obligor in any other Loan Document or in any document, certificate or
financial statement delivered in connection with this Agreement or any other
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made or reaffirmed, as the case may be; or
(c)    any Obligor Party shall fail to perform or observe any covenant,
condition or agreement contained in Section 7.05 (with respect to the existence
of any Obligor) or Article VIII or fail to give any notice required by Section
7.01(d)(ii); or
(d)    any Obligor Party shall fail to give any notice required by Section
7.01(c), 7.01(d)(i), 7.01(d)(iii), 7.01(d)(iv) or 7.01(f) and, in any event,
such failure shall remain unremedied for five Business Days after the earlier to
occur of (i) receipt by a Principal Financial Officer of any Obligor Party of
notice of such failure (given by the Administrative Agent or any Lender) and
(ii) a Principal Financial Officer of any Obligor Party otherwise becoming aware
of such failure; or
(e)    any Obligor Party shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement (other than those specified in
Section 9.01(a), 9.01(b), 9.01(c) or 9.01(d)) or any other Loan Document to
which it is a party and, in any event, such failure shall remain unremedied for
30 calendar days after the earlier to occur of (i) receipt by a Principal
Financial Officer of any Obligor Party of notice of such failure (given by the
Administrative Agent or any Lender) and (ii) a Principal Financial Officer of
any Obligor Party otherwise becoming aware of such failure; or
(f)    any Obligor or any of its Subsidiaries (i) fails to make (whether as
primary obligor or as guarantor or other surety) any principal payment of or
interest or premium, if any, on any Indebtedness (other than Indebtedness
outstanding under this Agreement) beyond any period of

49



--------------------------------------------------------------------------------






grace provided with respect thereto, provided that the aggregate amount of all
Indebtedness as to which such a payment default shall occur and be continuing is
equal to or exceeds $100,000,000, or (ii) defaults under any agreement or any
instrument which governs the rights and remedies of Persons holding Indebtedness
of any Obligor or any of its Subsidiaries with an aggregate principal amount
equal to or exceeding $100,000,000, in each case, if the effect thereof is to
result in such Indebtedness becoming due prior to its scheduled maturity, or to
permit the holder or holders of such Indebtedness, or any trustee or agent
acting on its or their behalf, to cause such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance of such
Indebtedness, prior to its schedule maturity; or
(g)    the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of any Obligor or any Material Subsidiary in an
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree or
order adjudging any Obligor or any Material Subsidiary bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of any Obligor or any Material
Subsidiary under any applicable federal, state or foreign law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of any Obligor or any Material Subsidiary of any substantial
part of its property, or ordering the winding up or liquidation of its affairs;
or
(h)    the commencement by any Obligor or any Material Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by any
Obligor or any Material Subsidiary to the entry of a decree or order for relief
in respect of such Obligor or such Material Subsidiary in an involuntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by any
Obligor or any Material Subsidiary of a petition or answer or consent seeking
reorganization or relief under any applicable federal, state or foreign law, or
the consent by any Obligor or any Material Subsidiary to the filing of such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or similar official of such Obligor
or such Material Subsidiary or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the consent to,
approval of or the admission by any Obligor or any Material Subsidiary in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate or other action by any Obligor or any Material Subsidiary in
furtherance of any such action; or
(i)    a judgment or order for monetary damages shall be entered against any
Obligor or any Material Subsidiary, which with other outstanding judgments and
orders for monetary damages entered against the Obligors and the Material
Subsidiaries equals or exceeds $100,000,000 in the aggregate (to the extent not
covered by independent third-party insurance as to which the respective insurer
is financially sound and has not disputed coverage), and (i) within 60 days
after entry thereof such judgment shall not have been discharged or execution
thereof stayed pending appeal or, within 60 days after the expiration of any
such stay, such judgment shall not have been discharged, or (ii) any enforcement
proceeding shall have been commenced (and not stayed) by any creditor upon such
judgment; provided that if such judgment or order provides for any Obligor or
any Material Subsidiary

50



--------------------------------------------------------------------------------






to make periodic payments over time, no Event of Default shall arise under this
clause (i) if such Obligor or such Material Subsidiary makes each such periodic
payment when due in accordance with the terms of such judgment or order (or
within 30 days after the due date of each such periodic payment, but only so
long as no Lien attaches during such 30-day period and no enforcement proceeding
is commenced by any creditor for payment of such judgment or order during such
30-day period); or
(j)    other than as a result of (i) a transaction permitted by the terms of
Section 8.02, (ii) the termination of the obligations of any Guarantor (other
than WIL-Switzerland) under the Guaranty Agreement pursuant to the terms thereof
or (iii) the expiration or termination of the Commitments and the payment in
full of the principal and interest on each Loan and all fees payable hereunder,
any Loan Document shall (other than with the consent of the Administrative Agent
and the Lenders), at any time after its execution and delivery and for any
reason, cease to be in full force and effect in any material respect, or shall
be declared to be null and void, or the validity or enforceability thereof shall
be contested by any Obligor or any such Obligor shall deny that it has any or
further liability or obligation thereunder; or
(k)    any Plan shall have failed to meet the minimum funding standard under
Section 430 of the Code or Section 303 of ERISA, or a waiver of the minimum
funding standard is sought under Section 412 of the Code with respect to a Plan,
and either the failure to meet such minimum funding standard or a failure to
obtain such a waiver, as applicable, would reasonably be expected (individually
or collectively) to have a Material Adverse Effect; any proceeding shall have
occurred or is reasonably likely to occur by the PBGC under Section 4069(a) of
ERISA to impose liability on WIL-Switzerland, any of its Consolidated
Subsidiaries or any ERISA Affiliate which (individually or collectively) would
reasonably be expected to have a Material Adverse Effect; or WIL-Switzerland,
any of its Consolidated Subsidiaries or any ERISA Affiliate has incurred or is
reasonably likely to incur a liability to or on account of a Plan or
Multiemployer Plan under Section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA,
or a notice of intent to terminate any Plan in a distress termination shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under Section 4042 of ERISA to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified WIL-Switzerland
or any ERISA Affiliate that a Plan may become a subject of any such proceedings,
and there shall result (individually or collectively) from any such event or
events a material risk of either (i) the imposition of a Lien(s) upon, or the
granting of a security interest(s) in, the assets of WIL-Switzerland, any of its
Subsidiaries and/or any ERISA Affiliate which would reasonably be expected to
have a Material Adverse Effect, or (ii) WIL-Switzerland, any of its Subsidiaries
and/or any ERISA Affiliate incurring a liability(ies) or obligation(s) with
respect thereto which would reasonably be expected to have a Material Adverse
Effect;
then, and in every such event (other than an event with respect to any Obligor
described in clause (g) or (h) of this Section 9.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:
(i)    terminate the Commitments (if the Commitments are then in effect), and
thereupon the Commitments shall terminate immediately, and
(ii)    declare the Loans then outstanding to be due and payable in whole (or in
part,

51



--------------------------------------------------------------------------------






in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower;
and in case of any event with respect to any Obligor described in clause (g) or
(h) of this Section 9.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Obligors.
SECTION 9.02.    Right of Setoff. Upon the occurrence and during the continuance
of any Event of Default, each Lender is hereby authorized at any time and from
time to time, without notice to any Obligor (any such notice being expressly
waived by each Obligor), to set off and apply any and all deposits (general or
special, time or demand, provisional or final but excluding the funds held in
accounts clearly designated as escrow or trust accounts held by any Obligor for
the benefit of Persons which are not Affiliates of any Obligor), whether or not
such setoff results in any loss of interest or other penalty, and including all
certificates of deposit, at any time held and other obligations at any time
owing by such Lender to or for the credit or the account of any Obligor against
any and all of the Obligations irrespective of whether or not such Lender or the
Administrative Agent shall have made any demand under this Agreement, the Notes
or any other Loan Document. Should the right of any Lender to realize funds in
any manner set forth above be challenged and any application of such funds be
reversed, whether by court order or otherwise, the Lenders shall make
restitution or refund to the applicable Obligor, as the case may be, pro rata in
accordance with their Commitments; provided that if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so setoff shall be paid over
immediately to the Administrative Agent for further application and/or cash
collateralization pursuant to Section 4.01(e) and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of each Credit Party and each Obligor as herein provided,
and (y) such Defaulting Lender shall promptly provide to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees to promptly notify the applicable Obligor and the Administrative Agent
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and the Lenders under this Section are in addition
to other rights and remedies (including other rights of setoff) which the
Administrative Agent or the Lenders may have. This Section is subject to the
terms and provisions of Section 4.01(a).

52



--------------------------------------------------------------------------------






SECTION 9.03.    Other Remedies. No remedy conferred herein or in any of the
other Loan Documents is to be exclusive of any other remedy, and each and every
remedy contained herein or in any other Loan Document shall be cumulative and
shall be in addition to every other remedy given hereunder and under the other
Loan Documents now or hereafter existing at law or in equity or by statute or
otherwise.
SECTION 9.04.    Application of Moneys During Continuation of Event of Default.
(a)    So long as an Event of Default of which the Administrative Agent shall
have given notice to the Lenders shall continue, all moneys received by the
Administrative Agent from any Obligor under the Loan Documents shall, except as
otherwise required by law, be distributed by the Administrative Agent on the
dates selected by the Administrative Agent as follows:
first, to payment of the unreimbursed expenses for which the Administrative
Agent or any Lender is to be reimbursed pursuant to Section 11.03 and to any
unpaid fees owing under the Loan Documents by the Obligors to the Administrative
Agent;
second, to the ratable payment of accrued but unpaid interest on the Loans;
third, to the ratable payment of unpaid principal of the Loans;
fourth, to the ratable payment of all other amounts payable by the Obligors
hereunder;
fifth, to the ratable payment of all other Obligations, until all Obligations
shall have been paid in full; and
finally, to payment to the Obligors, or their respective successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining from such proceeds.
(b)    The term “unpaid” as used in this Section 9.04 shall mean all relevant
Obligations outstanding as of any such distribution date as to which prior
distributions have not been made, after giving effect to any adjustments which
are made pursuant to Section 9.02 of which the Administrative Agent shall have
been notified.
ARTICLE X
ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and of the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Obligor or any Subsidiary or other Affiliate
thereof

53



--------------------------------------------------------------------------------






as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby and by the other Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
of the Obligors or any of their Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01) or in the absence of its own gross
negligence, willful misconduct or unlawful acts. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (v) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (w) the contents of any certificate, report or other document
delivered under this Agreement or any other Loan Document or in connection with
this Agreement or any other Loan Document, (x) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or in any other Loan Document, (y) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (z) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed in good faith by it to
be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it, in each case in good faith in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit

54



--------------------------------------------------------------------------------






facilities provided for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph and the second succeeding paragraph, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any resignation of the Administrative Agent, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.
In addition, in the event that (i) the Person serving as the Administrative
Agent is a Defaulting Lender and (ii) such Person has been replaced in its
capacity as a Lender pursuant to Section 4.03(b), then the Required Lenders or
the Borrower may, by written notice to the Administrative Agent, remove such
Person from its capacity as Administrative Agent under the Loan Documents;
provided, however, that the consent or agreement of such Person, in any of its
capacities, shall not be required in respect of its removal as a Lender;
provided further that a successor Administrative Agent selected by the Required
Lenders, in consultation with the Borrower, shall be appointed concurrently with
such removal.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Sections 11.03 and 11.04 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

55



--------------------------------------------------------------------------------






Notwithstanding anything to the contrary contained herein, none of the Lenders
identified herein as the Syndication Agent, a Co-Documentation Agent or a Joint
Bookrunner or Joint Lead Arranger (as listed on the cover page hereof) shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender. Each Lender hereby makes the same acknowledgments with respect to
the relevant Lenders in their respective capacities as Syndication Agent or
Joint Bookrunner and Joint Lead Arranger, as applicable, as it makes with
respect to the Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.
ARTICLE XI
MISCELLANEOUS
SECTION 11.01.    Waiver; Amendments; Joinder; Release of Guarantors.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Obligor Parties and the Required Lenders or by the Obligor Parties and
the Administrative Agent, with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender (irrespective of whether such Lender is a
Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender affected thereby
(including Defaulting Lenders), (iii) postpone any scheduled date of payment of
the principal amount of any Loan, or any date for the payment of any interest,
fees or other Obligations

56



--------------------------------------------------------------------------------






payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby (including Defaulting Lenders), (iv)
change Section 4.01(b) or 4.01(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
(other than Defaulting Lenders), (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder or thereunder, without the written consent of each
Lender (other than Defaulting Lenders), (vi) release the Borrower from its
liability for the Obligations, without the written consent of each Lender (other
than Defaulting Lenders), or (vii) release any Person from its liability under a
guaranty (other than the release of any Guarantor that (A) ceases to exist in
accordance with Section 8.02 or (B) has been released and discharged from its
obligations under the Guaranty Agreement in accordance with the terms set forth
in the Guaranty Agreement), without the written consent of each Lender (other
than Defaulting Lenders); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent;
provided further that no such agreement shall amend or modify any provision of
Section 2.17 without the consent of the Administrative Agent and the Required
Lenders. Subject to the foregoing, the waiver, amendment or modification of any
provision of Article VI, VII or VIII or Section 9.01 may be effected with the
consent of the Required Lenders. Notwithstanding anything to the contrary
herein, this Section 11.01(b) shall, in respect of a Defaulting Lender, be
subject to Section 2.17(b).
(c)    Promptly upon receipt of a written request therefor from the Borrower,
the Administrative Agent will execute and deliver all documents as may
reasonably be requested to effect a release of a Guarantor that ceases to exist
in accordance with Section 8.02 or whose obligations under the Guaranty
Agreement terminate pursuant to the terms thereof. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by the Administrative Agent in
connection with any such release of a Guarantor.
SECTION 11.02.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or, if addressed to any Person other than an Obligor, sent by
facsimile, as follows:
(i)    if to the Borrower or a Guarantor, to it at:

57



--------------------------------------------------------------------------------






c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: General Counsel
Telephone: (713) 836-4117
 
with a copy to:
 
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: Treasurer
Telephone: (713) 836-7460
 
and

Baker & McKenzie LLP
2300 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201
Attention: Crews Lott
Telephone: (214) 978-3042
Facsimile: (214) 965-5989



(ii)    if to the Administrative Agent, to it at:
JPMorgan Chase Bank, N.A.
10 S. Dearborn St., Floor 07
Chicago, IL 60603
Attention: April Yebd
Telephone: (312) 732-2628
Facsimile: (312) 385-7096
Email (for items other than Compliance Certificates):
jpm.agency.servicing.4@jpmorgan.com
Email (for Compliance Certificates):
intralinks.publications@jpmorgan.com



(iii)    if to any Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise

58



--------------------------------------------------------------------------------






agreed by the Administrative Agent and the applicable Lenders. The
Administrative Agent or any Obligor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto in
accordance with the provisions of this Section 11.02. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
(d)    The Administrative Agent shall deliver to the Borrower, upon written
request, the address and facsimile number of any Lender and the name of the
appropriate contact person at such Lender, in each case as provided in such
Lender’s Administrative Questionnaire.
(e)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on an Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Obligor Party, any Subsidiary of any Obligor
Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Obligor Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System, except to the
extent any such damages, losses or expenses are incurred by reason of the gross
negligence, willful misconduct or unlawful conduct of such Agent Party.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section 11.02(e), including through
an Electronic System.
SECTION 11.03.    Expenses, Etc. The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be

59



--------------------------------------------------------------------------------






consummated), (b) all reasonable and documented out-of-pocket expenses incurred
by J.P. Morgan Securities LLC, Deutsche Bank Securities Inc. and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for J.P. Morgan Securities LLC in connection with the syndication of
the credit facilities provided for herein, (c) all transfer, stamp, documentary
or other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any other Loan Document or any
other document referred to herein or therein, and (d) all documented
out-of-pocket expenses incurred by the Administrative Agent and/or any Lender
(including the fees, disbursements and other charges of (i) any counsel for the
Administrative Agent (which, for the avoidance of doubt, may include counsel in
foreign jurisdictions) and (ii) one counsel to the Lenders licensed in the State
of New York and licensed in each jurisdiction (including any state) where any
Obligor or any subsidiary of an Obligor is organized, has its chief executive
office or has assets with a material value) in connection with the enforcement,
collection or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans; provided that a Defaulting Lender will not be reimbursed for its costs
and expenses related to the replacement of such Defaulting Lender or other
matters incidental thereto.
SECTION 11.04.    Indemnity.
(a)    The Borrower shall indemnify the Administrative Agent, each Lead Arranger
and each Lender, and each Affiliate of each of the foregoing, and their
respective directors, officers, employees and agents (each such Person being
called an “Indemnitee”) from, and hold each Indemnitee harmless against, any and
all losses, liabilities, claims or damages (including reasonable legal fees and
expenses) to which any Indemnitee may become subject, insofar as such losses,
liabilities, claims or damages arise out of or result from (i) any claim,
investigation, litigation or proceeding (including any threatened claim,
investigation, litigation or proceeding) relating to this Agreement, any Loan or
any other Loan Document (whether or not any Indemnitee is a party thereto and
whether or not such claim, investigation, litigation or proceeding is instituted
or brought on behalf of a third party, the Borrower or any of its Affiliates) or
(ii) any actual or proposed use by the Borrower or any of its Subsidiaries of
the proceeds of any extension of credit by any Lender hereunder, and the
Borrower shall reimburse each Indemnitee upon demand for any expenses (including
reasonable legal fees) incurred in connection with any such claim,
investigation, litigation or proceeding; but excluding any such losses,
liabilities, claims, damages or expenses (A) incurred by reason of the gross
negligence, willful misconduct or unlawful conduct of such Indemnitee or (B)
incurred by any Defaulting Lender to the extent directly arising from or caused
by the conduct, acts, omissions or events of or applicable to such Defaulting
Lender that were the cause of such Lender’s becoming a Defaulting Lender;
provided, however, that nothing herein shall be deemed to limit the Borrower’s
payment obligations under any other provision of this Agreement or any other
Loan Document as a result of such Lender’s becoming a Defaulting Lender. WITHOUT
LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE EXPRESS INTENTION OF THE
PARTIES HERETO THAT EACH INDEMNITEE HEREUNDER SHALL BE INDEMNIFIED AND HELD
HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS OR DAMAGES ARISING OUT
OF OR RESULTING FROM THE SOLE OR CONCURRENT ORDINARY NEGLIGENCE OF SUCH
INDEMNITEE. WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER OBLIGATIONS OF THE
BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO WHICH IT

60



--------------------------------------------------------------------------------






IS A PARTY, THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 11.04 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
PAYMENT OF THE OTHER OBLIGATIONS OR THE ASSIGNMENT OF THE NOTES.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under Section 11.03 or paragraph (a) of
this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.
(c)    To the extent permitted by applicable law, neither any party hereto nor
any of their respective directors, officers, employees and agents shall assert,
and each hereby waives, any claim against any other such Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby,
any Loan or the use of the proceeds thereof (it being understood that, to the
extent any Indemnitee suffers any such special, indirect, consequential or
punitive damages, the indemnification obligations of the Borrower set forth in
the paragraph (a) of this Section shall apply).
(d)    To the extent permitted by law, the Obligor Parties shall not assert, and
each of the Obligor Parties hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
misappropriated from electronic, telecommunications or other information
transmission systems (including the Internet), except to the extent such damages
are incurred by reason of the gross negligence, willful misconduct or unlawful
acts of such Indemnitee.
(e)    All amounts due under this Section 11.04 and under Section 11.03 shall be
payable not later than ten Business Days after written demand therefor and
presentation of any documents required to be delivered in connection therewith.
SECTION 11.05.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Obligor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by such Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by

61



--------------------------------------------------------------------------------






reason of this Agreement.
(b)    (i) Subject to the conditions set forth in subparagraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld and, additionally, in the case of
assignments pursuant to Section 4.03, delayed or conditioned) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall have objected thereto by written notice to the
Administrative Agent (which may be transmitted by electronic mail) within ten
Business Days after receiving a written request for its consent to such
assignment; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment or Loan to an
assignee that is a Lender immediately prior to giving effect to such assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Type, the amount of the Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
under Section 9.01(a), 9.01(g) or 9.01(h) has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    except in connection with assignments made while an Event of Default
under Section 9.01(a), 9.01(g) or 9.01(h) has occurred and is continuing, all
prospective assignees of a Lender shall be required, as a condition to the
effectiveness of such assignment, to execute and deliver the forms required
under Section 4.02(c)

62



--------------------------------------------------------------------------------






and Section 4.02(e) for any Lender, and no assignment shall be effective in
connection herewith unless and until such forms are so delivered;
(F)    no assignment shall be made to a natural person;
(G)    except in the case when no consent of the Borrower is required because an
Event of Default under Section 9.01(a), 9.01(g) or 9.01(h) has occurred and is
continuing, no assignment shall be made to any such assignee unless such
assignee provides a written representation to the Borrower that such assignee is
not subject under then current law to any withholding tax on amounts payable to
such assignee under this Agreement;
(H)    the assignee in respect of any assignment hereunder shall not be a
Defaulting Lender at the time of such assignment; and
(I)    no assignment shall be made to any Obligor or any Affiliate or Subsidiary
of any Obligor.
For purposes of this Section 11.05, the term “Approved Fund” has the following
meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to subparagraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 4.02, 11.03 and 11.04). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.05 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing by the Borrower to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be presumed
correct, in the absence of manifest error, and the Obligors, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant

63



--------------------------------------------------------------------------------






to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Obligors and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee permitted under paragraph (b) of this
Section, such assignee’s completed Administrative Questionnaire (unless such
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or such
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04, 3.01(d) or (e), 4.01(d) or 11.04(b), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of any Obligor or the
Administrative Agent, sell participations to one or more banks or other entities
other than Defaulting Lenders (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
11.01(b) that affects such Participant. Subject to subparagraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 4.02 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.02 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c), and to deliver the
forms required by Sections 4.02(c) and 4.02(e), as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent (i) that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or (ii) as otherwise required under a Loan Document

64



--------------------------------------------------------------------------------






(including Section 11.05(c)(ii) of this Agreement). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.12 and 4.02 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. The Borrower shall be notified of each participation sold to a
Participant, and each Participant shall comply with Sections 4.02(c), 4.02(d),
4.02(e) and 4.02(g) as though it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. A Participant that fails
to comply with the preceding sentence shall not be entitled to any of the
benefits of Section 4.02.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central banking authority, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 11.06.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential to the extent set forth
herein), (b) to the extent requested by any regulatory authority or
self-regulatory body having or claiming jurisdiction over such Person, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any other Loan Document or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
to which an Obligor is a direct counterparty relating to any Obligors and their
respective obligations hereunder, (g) with the consent of the applicable
Obligors or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a non confidential basis from a source
other than an Obligor. For the purposes of this Section, “Information” means all
information received from any Obligor relating to such Obligor or any other
Obligor or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure

65



--------------------------------------------------------------------------------






by the applicable Obligor; provided that such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of the
Administrative Agent and the Lenders shall endeavor to notify the Borrower as
promptly as possible of any Information that it is required to disclose pursuant
to any subpoena or similar legal process so long as it is not legally prohibited
from providing such notice.
SECTION 11.07.    Survival. All covenants, agreements, representations and
warranties made by the Obligors herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12, 2.13, 4.02, 11.03 and
11.04 and Article X shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 11.08.    Governing Law. This Agreement, the other Loan Documents and
all other documents executed in connection herewith and therewith, and the
rights and obligations of the parties hereto and thereto, shall be construed in
accordance with and governed by the law of the State of New York.
SECTION 11.09.    Independence of Covenants. All covenants contained in this
Agreement and in the other Loan Documents shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.
SECTION 11.10.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Notes,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile transmission or electronic
transmission (in .pdf format) shall be effective for

66



--------------------------------------------------------------------------------






all purposes as delivery of a manually executed counterpart of this Agreement.
SECTION 11.11.    Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 11.12.    Conflicts Between This Agreement and the Other Loan Documents.
In the event of any conflict between, or inconsistency with, the terms of this
Agreement and the terms of any of the other Loan Documents, the terms of this
Agreement shall control.
SECTION 11.13.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 11.14.    Limitation of Interest. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 11.15.    Submission to Jurisdiction; Consent to Service of Process.
(a)    Each Obligor Party hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any suit, action or proceeding relating to this Agreement or any
other Loan Document against any Obligor or its properties in the courts of any
jurisdiction.

67



--------------------------------------------------------------------------------






(b)    Each Obligor Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each Obligor Party hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.02 other than by facsimile.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement or any other Loan Document to serve process in any
other manner permitted by law. Notwithstanding any other provision of this
Agreement, each foreign Obligor Party hereby irrevocably designates C T
Corporation System, 111 8th Avenue, New York, New York 10011, as the designee,
appointee and agent of such Obligor Party to receive, for and on behalf of such
Obligor Party, service of process in the State of New York in any suit, action
or proceeding arising out of or relating to this Agreement or any other Loan
Document.
(d)    Each Obligor Party agrees that any suit, action or proceeding brought by
any Obligor Party or any of their respective Subsidiaries relating to this
Agreement or any other Loan Document against the Administrative Agent, any
Lender or any of their respective Affiliates shall be brought exclusively in the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, unless no such court shall accept jurisdiction.
(e)    The Administrative Agent and each Lender hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or the state courts sitting in the Borough of Manhattan in the event
the Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(f)    The Administrative Agent and each Lender hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (e) of this
Section. The Administrative Agent and each Lender hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(g)    To the extent that any Obligor Party has or hereafter may acquire any
immunity

68



--------------------------------------------------------------------------------






from jurisdiction of any court or from set-off or any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Obligor Party hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents.
SECTION 11.16.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.17.    Judgment Currency. The obligation of each Obligor to make
payments on any Obligation to the Lenders or to the Administrative Agent
hereunder in any currency (the “first currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any other currency (the “second currency”) except to the extent
to which such tender or recovery shall result in the effective receipt by the
applicable Lender or the Administrative Agent of the full amount of the first
currency payable, and accordingly the primary obligation of each Obligor shall
be enforceable as an alternative or additional cause of action for the purpose
of recovery in the second currency of the amount (if any) by which such
effective receipt shall fall short of the full amount of the full currency
payable and shall not be affected by a judgment being obtained for any other sum
due hereunder.
SECTION 11.18.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Obligors that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of such Obligor and other information that will
allow such Lender to identify such Obligor in accordance with the PATRIOT Act.
SECTION 11.19.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off pursuant
hereto, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Bankruptcy Event of
an Obligor or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of

69



--------------------------------------------------------------------------------






any amount so recovered from or repaid by the Administrative Agent (to the
extent such amount had previously been paid by the Administrative Agent to such
Lender), plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
SECTION 11.20.    No Fiduciary Duty. The Credit Parties and their respective
Affiliates (collectively, solely for purposes of this Section 11.20, the “Credit
Parties”) may have economic interests that conflict with those of the Borrower.
Each Obligor Party agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Credit Parties and the Borrower, its
stockholders or its affiliates. Each Obligor Party acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Obligors, on the other, (ii) in connection therewith and with the process
leading to such transactions, each of the Credit Parties is acting solely as a
principal and not the fiduciary of the Obligors, their management, stockholders,
creditors or any other person, (iii) no Credit Party has assumed an advisory or
fiduciary responsibility in favor of any Obligor with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Credit Party or any of its affiliates has advised or is currently
advising any Obligor on other matters) and (iv) each Obligor has consulted its
own legal and financial advisors to the extent it deemed appropriate. Each
Obligor Party further acknowledges and agrees that it is responsible for making
its own independent judgment with respect to the transactions contemplated
hereby and the process leading thereto. Each Obligor Party agrees that it will
not claim that any Credit Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor Party or any other
Obligor, in connection with the transactions contemplated hereby or the process
leading thereto.
[Remainder of this page intentionally left blank; signature pages follow.]



70



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:
 
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
 
 
 
 
By:
/s/ Mark M. Rothleitner
Name:
Mark M. Rothleitner
Title:
Vice President & Treasurer
 
 
 
 
WIL-SWITZERLAND:
WEATHERFORD INTERNATIONAL LTD.,
a Swiss joint stock corporation
 
 
By:
/s/ Mark M. Rothleitner
Name:
Mark M. Rothleitner
Title:
Vice President & Treasurer


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 
 
By:
/s/ Thomas Okamoto
Name:
Thomas Okamoto
Title:
Authorized Officer


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
 
 
 
 
By:
/s/ Thomas Okamoto
Name:
Thomas Okamoto
Title:
Authorized Officer


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH
 
JPMORGAN CHASE BANK, N.A.,
 
 
 
 
By:
/s/ Ross Levitsky
Name:
Ross Levitsky
Title:
Managing Director
 
 
 
 
By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Vice President


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






CITIBANK, N.A.
 
 
 
 
By:
/s/ Peter Kardos
Name:
Peter Kardos
Title:
Vice President


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
By:
/s/ Ting Lee
Name:
Ting Lee
Title:
Director
 
 
 
 
By:
/s/ Mark A. Roche
Name:
Mark A. Roche
Title:
Managing Director


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION
 
 
 
By:
/s/ Steven Smith
Name:
Steven Smith
Title:
Director


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A.
 
 
 
By:
/s/ Michael King
Name:
Michael King
Title:
Authorized Signatory


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA
 
 
 
By:
/s/ Kristan Spivey
Name:
Kristan Spivey
Title:
Authorized Signatory


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






SUNTRUST BANK
 
 
 
By:
/s/ Chulley Bogle
Name:
Chulley Bogle
Title:
Vice President


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
By:
/s/ Maria Ferradas
Name:
Maria Ferradas
Title:
Vice President


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND PLC
 
 
 
By:
/s/ John Preece
Name:
John Preece
Title:
Authorized Signatory


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.
 
 
 
By:
/s/ Donald W. Herrick, Jr.
Name:
Donald W. Herrick, Jr.
Title:
Director


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






COMPASS BANK
 
 
 
By:
/s/ Michael Dixon
Name:
Michael Dixon
Title:
Senior Vice President


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






NORDEA BANK NORGE ASA
 
 
 
By:
/s/ Tom C. Kuhnle
Name:
Tom C. Kuhnle
Title:
Senior Vice President
 
 
 
 
By:
/s/ Anna-Carin Johansson
Name:
Anna-Carin Johansson
Title:
Relationship Manager


Signature Page to 364-Day Term Loan Agreement



--------------------------------------------------------------------------------






STANDARD CHARTERED BANK
 
 
 
By:
/s/ Steven Aloupis
Name:
Steven Aloupis
Title:
Managing Director
 
 
 
 
By:
/s/ Wong Moy Hiang
Name:
Wong Moy Hiang
Title:
Authorized Signatory




Signature Page to 364-Day Term Loan Agreement

